           Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 1 of 66



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 ANDREW L. MAINE,

           Plaintiff,

 v.                                                   Civil Action No.: GLR-16-3788

 ALEX AZAR,

           Defendant.

                              MEMORANDUM OPINION

       THIS MATTER is before the Court on a Motion to Dismiss Amended Complaint

or, in the Alternative, for Summary Judgment by Defendant Alex Azar, Secretary of the

United States Department of Health and Human Services (ECF No. 43).1 The Motion is

ripe for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2021). For

the reasons set forth below, the Court will grant in part and deny in part the Motion, which

it construes as a motion for summary judgment.




       1
         Also pending before the Court is Plaintiff Andrew L. Maine’s Motion to Strike
Defendant’s Reply Exhibits (ECF No. 50). In the Motion, Maine urges the Court to strike
from the record an email chain and deposition excerpt attached to the Agency’s Reply in
Support of its Motion to Dismiss or for Summary Judgment. Because the Court does not
rely on these exhibits in reaching its decision on the Agency’s dispositive motion, the Court
will deny Maine’s Motion to Strike.
           Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 2 of 66



                                   I.     BACKGROUND2

A.     Relevant Facts

       Plaintiff Andrew L. Maine, who is Black and Jamaican, has worked for the National

Institutes for Health (“NIH”), a sub-agency within the United States Department of Health

and Human Services (“HHS” or the “Agency”), since 2007. (Am. Compl. ¶¶ 4, 6, 12, ECF

No. 42). At the time of the events at issue in this case, Maine was employed as a GS-13

level employee in NIH’s Office of Acquisitions (“OA”). (Id. ¶ 12). The OA is a sub-office

within NIH’s Office of Logistics and Acquisition Operations (“OLAO”), which is part of

the Office of Acquisitions and Logistics Management (“OALM”). (Id. ¶ 14). During his

employment with NIH, Maine has initiated several Equal Employment Opportunity

(“EEO”) complaints relating to conduct by his supervisors, including complaints in 2008,

August 2013, August 2014, and August 2016. (Id. ¶¶ 14, 108–10; Joint Mot. Ext. Time

¶¶ 3–4, ECF No. 6).

       Maine’s fifty-page Amended Complaint sets forth numerous allegations against his

OLAO supervisors that span the course of nearly seven years. Maine asserts most of his

allegations against Brian Goodger, Maine’s second-level supervisor, who, according to

Maine, harbors an animus against Maine for his prior EEO activity, his national origin, and

his race. (See Am. Compl. ¶¶ 186, 189–90, 192). Maine further alleges that his other

supervisors—namely, Gregory Holliday, Wanda Russell, and Susan Cortes-Shrank—have



       2
         Unless otherwise noted, the Court takes the following facts from Maine’s
Amended Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94
(2007) (citations omitted).
                                            2
           Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 3 of 66



“buttressed Goodger’s agenda” through their own discriminatory and retaliatory actions.

(See id. ¶ 187). Before addressing the substance of his claims, the Court will summarize

Maine’s allegations.

       1.      Transfer to Gaithersburg Warehouse

       In August 2012, Brian Goodger, who is white and “American-born,” stated that he

was going to detail Maine to contracting specialist duties at OLAO’s warehouse in

Gaithersburg, Maryland, known as the Gaithersburg Distribution Center (“GDC”). (Id.

¶¶ 17, 22, 25). At that time, Maine had worked at NIH’s Rockville office for four years.

(Id. ¶ 33). Although Maine objected, Goodger moved forward with the detail, assigning

Maine to a GS-1102-13 position supporting contracting specialist duties at GDC. (Id. ¶¶ 23,

25).

       At some point after his detail to GDC, Goodger asked Karen Thomas, NIH’s

Director of the Administrative Program Resources Office (“APRO”), if there was anything

in Maine’s 2009 EEO settlement3 that precluded assigning him to GDC permanently. (Id.

¶ 27). After Thomas informed Goodger that Maine’s prior EEO settlement did not preclude

reassignment to GDC, Goodger initiated Maine’s permanent reassignment in July 2013.

(Id. ¶ 28). Goodger informed Maine about his reassignment to GDC during a meeting on

July 18, 2013. (Id. ¶ 29). Maine voiced his objection to the assignment, but was nonetheless

permanently reassigned to the contract specialist position at GDC. (Id.).


       3
        Maine had previously filed an EEO complaint alleging that Gregory Holliday, his
supervisor in OA, and Diane Frasier, the director of OALM, discriminated against him on
account of his national origin by falsifying his 2007 performance appraisal. (Am. Compl.
¶ 14). This EEO complaint was settled in 2009. (Id.).
                                             3
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 4 of 66



       Upon his reassignment, Maine’s job duties became what he characterizes as

“menial.” (Id. ¶ 32). Maine also asserts that his assignment to GDC meant he separated

from his coworkers on the OLAO/OA Team 3, who continued to work from NIH’s

Rockville office. (Id. ¶¶ 33, 37). Additionally, although the other Team 3 members reported

to their team leader, Brendan Miller, Maine continued to report to Wanda Russell, who

stayed in OLAO at the Rockville office. (Id. ¶ 38). Maine also states that although he was

permitted to work on a “flex-time” policy at the Rockville office, his flex-time schedule

was canceled upon his reassignment to GDC. (Id. ¶¶ 89–90).

       Maine alleges that subsequent to his transfer to GDC, his supervisors failed to

provide him with the training and resources required to do his job. (Id. ¶ 35). In particular,

Maine states that his supervisors refused to provide him training in the NBS PRISM

system, the computer system and program used for processing GDC requisitions. (Id.).

Maine repeatedly asked for permission to take the NBS PRISM course, but Goodger denied

Maine’s requests, stating that there was a $750 training cost limit per employee and that

NIH did not have the funds to provide the required training. (Id. ¶¶ 43, 45).

       Additionally, Maine states that Goodger provided him “a non-functioning

computer” when he arrived at GDC. (Id. ¶ 37). As a result, Maine contends that he was

unable to complete certain trainings; did not have access to Microsoft Outlook or Microsoft

Office Suite, which forced Maine to access his email through the “less efficient” web

portal; and did not have access to the shared “L drive,” which is where NIH stores files

needed for processing requisitions. (Id. ¶ 39). According to Maine, NIH did not provide



                                              4
           Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 5 of 66



him with a working computer at GDC until January 2015, meaning that he was without a

properly functioning computer for more than one-and-a-half years. (Id. ¶¶ 39, 40).

       Maine also alleges that his office at GDC had “sub-standard” furniture that was “so

broken it cut his skin and ripped his clothes.” (Id. ¶¶ 37, 47). Maine was subsequently

moved to a cubicle in GDC that was a “stand-alone room at the back of [GDC], away from

co-workers and customers” that “had a loud buzzing noise and exposed wires running

across the floor.” (Id. ¶ 48). Maine tripped over the exposed wires on two occasions, which

aggravated existing medical conditions in his shoulders and feet. (Id.).

       2.      Disciplinary Actions in 2013–2015

       Following the meeting on July 18, 2013, during which Goodger informed Maine

about his reassignment to GDC, Maine was “so upset and distraught that he needed several

days off.” (Id. ¶ 53). Maine was subsequently absent from work on July 19, July 22 through

July 24, and July 29 through July 31, 2013. (Id.). Maine informed Russell about his

absences and asked if he needed to submit medical documentation to her, given that he had

not been required to provide a doctor’s note on previous occasions when he was absent for

surgery. (Id. ¶ 54).4 Maine states that he had a doctor’s note for his absences but was unsure

about who should receive such documentation. (Id.). Nonetheless, Russell put Maine on

Absent Without Leave (“AWOL”) status for those absences for his failure to provide a

doctor’s note. (Id.).



       4
        Evidence in the record shows that Russell contacted Maine asking for medical
documentation, not vice versa. (See Russell-Maine July 24, 2013 Email [“July 24, 2013
Email”] at 1, ECF No. 43-11).
                                              5
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 6 of 66



       In August 2013, Russell issued a Letter of Warning to Maine for his failure to attend

a June 2013 meeting with Russell and Goodger to discuss Maine’s May 2013 financial

report for OLAO. (Id. ¶ 56). According to Maine, after Goodger suggested by email that

Maine had “done something wrong,” Maine asked to “have a neutral third party present”

at the meeting. (Id.). Goodger denied Maine’s request. (Id.). Maine then indicated he was

willing to attend the meeting without a third-party present, but Goodger never informed

Maine about the time and place of the meeting. (Id.). Maine states Russell issued the letter

at Goodger’s insistence. (Id.).

       On September 30, 2013, Russell issued Maine a Letter of Reprimand for his failure

to process certain GDC requisitions that had been assigned to him in August 2013 shortly

after his reassignment. (Id. ¶ 57). According to Maine, Russell, Goodger, and Thomas were

aware that Maine had not received the training he needed and did not have a functioning

computer to access the NIH email, online trainings, or the NBS PRISM system. (Id.).

       On February 12, 2014, Russell proposed a seven-day suspension for Maine because

he had failed to complete an online ethics training course by December 31, 2013. (Id. ¶ 58).

Maine responded by pointing out that he could not complete the course on time because he

did not have a functioning computer. (Id.). Maine also provided attachments showing that,

as of January 15, 2014, he was still waiting for the Information Technology (“IT”) Service

Desk to fix his computer, and that he completed the ethics training on January 24, 2014

once the issue was resolved. (Id.). Still, Goodger issued his decision imposing the seven-

day suspension on March 21, 2014. (Id.). Russell had apparently spoken with Goodger

before she issued the proposal to suspend, and Goodger indicated that he wanted Maine to

                                             6
             Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 7 of 66



be suspended. (Id.). By contrast, two other OA employees who failed to timely complete

the ethics course were not disciplined.5 (Id.). Maine lost pay and benefits as a result of the

suspension. (Id.).

         On August 12, 2014, Russell proposed a fourteen-day suspension for Maine’s

failure to process certain assigned requisitions. (Id. ¶ 59). Like the previous suspension,

Russell discussed the proposed suspension with Goodger in advance. (Id.). Through

counsel, Maine responded that NIH had an obligation to provide him with training and

reiterated the issues concerning his defective computer equipment. (Id.). Goodger imposed

the suspension on December 12, 2014, once again causing Maine to lose pay and benefits.

(Id.).

         On August 28, 2015, Russell proposed a second fourteen-day suspension for

Maine’s failure follow his supervisor’s instructions about including Chris Major, NIH’s

Director of Human Resources, on emails. (Id. ¶ 60). Maine had previously included Major

on several emails in which he raised questions about “the processing of the rebuttal he had

written to his unsatisfactory 2014 PMAP performance rating” and “an SF-50 form, signed

only by Chris Major, cancelling Mr. Maine’s within-grade increase and containing the

cryptic remark ‘ER Case’ as the reason for the cancellation.” (Id.). After receiving the

proposed suspension, Maine also asked Russell whom he should contact about relevant



         5
         For her part, Russell stated to the EEO investigator that another employee failed
to complete the training by December 23, 2013, but that employee promptly completed the
training after receiving a reminder from Russell that day. (2d Suppl. Russell Aff. at 3, ECF
No. 43-28). As such, Maine was the only employee for whom Russell is responsible who
did not complete the training by December 31, 2013. (Id.).
                                              7
         Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 8 of 66



personnel issues. (Id. ¶ 61). Russell responded on September 2, 2015 with a list of such

individuals, which Maine had not been given previously. (Id.). Goodger imposed the

second fourteen-day suspension on October 6, 2015, even though Goodger admitted he did

not know what the “ER Case” remark meant and did not consult with Major before issuing

the decision. (Id. ¶ 62). As a result of this suspension, Maine lost pay and benefits. (Id.

¶ 62). In total, Maine lost pay and benefits for five weeks as a result of these disciplinary

actions. (Id. ¶ 64).

       3.      Performance Reviews in 2013–2015

       Maine asserts he that he should have received a “closeout” Performance

Management Appraisal Plan (“PMAP”) rating for his prior GS-0343-13 position as well as

a PMAP for his new position within thirty days of his reassignment to GDC, but he did not

receive either of these documents in the time required. (Id. ¶¶ 37, 65). Additionally, Maine

asserts that Russell falsely claimed she had sent him a draft 2013 PMAP on March 22,

2013, even though he did not receive the draft until May 24, 2013. (Id. ¶ 66). According to

Maine, Russell also gave him “essentially generic” PMAP performance plans for his GS-

1101-13 position at GDC, which did not reflect the duties he was actually assigned to do.

(Id. ¶ 67). As a result, Maine objected to these PMAPs. (Id.).

       On or about June 4, 2014, Russell gave Maine a negative progress review for 2014,

indicating that he refused to take necessary training and failed to process GDC requisitions.

(Id. ¶ 68). Maine objected to this performance review, noting that he had not refused to

take training; rather, Maine had taken many training courses that had been recommended

or approved by Russell. (Id.). Maine had also applied to take the NBS PRISM course

                                             8
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 9 of 66



pursuant to Russell’s instructions, but Goodger did not approve the request. (Id.). In

addition, Maine’s computer was still not working properly at the time, and he was waiting

for delivery and set-up of a new computer. (Id.).

       Russell ultimately issued Maine an unsatisfactory PMAP performance rating on

February 20, 2015. (Id. ¶ 69). Russell did not give Maine the rating until May 4, 2015.

(Id.). Russell also did not meet with Maine to give him his 2014 rating. (Id.). Maine gave

Russell a “lengthy rebuttal” to his 2014 PMAP rating “with a large number of exhibits

attached.” (Id. ¶ 70). Russell met with Maine on September 14, 2015 to discuss his rebuttal.

(Id.). Russell subsequently revised Maine’s PMAP narrative to indicate he had completed

his training, but did not change his unsatisfactory rating. (Id.).

       According to Maine, Russell has acknowledged that Maine has been processing his

assigned requisitions since receiving training from Team 3 Leader Brendan Miller in

January 2015. (Id. ¶ 71). Russell gave Maine a satisfactory PMAP performance rating for

2015. (Id.). Nonetheless, Maine contends his rating should be higher “because he is doing

everything he is asked to do and, given his location and assignments, he has no opportunity

to do anything more than that.” (Id.).

       4.     Denial of 2014 Promotion

       In February 2014, NIH advertised the position of GS-1102-14 Supervisory Contract

Specialist. (Id. ¶ 72). The position did not require prior supervisory experience or a master’s

degree. (Id.). According to Maine, the listing was “for the position of Team 4 Leader in

OA, which handles Special Contracting, including Indefinite Delivery-Indefinite Quantity

(“IDIQ”) contracts.” (Id.).

                                               9
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 10 of 66



       Gregory Holliday and Carol Marcotte, OA’s director and deputy director,

respectively, conducted the initial round of interviews. (Id. ¶ 74). Although 110 people

applied for the position, only fifty-one people, including Maine, made the “Certification

List.” (Id.). Goodger, Holliday, and Marcotte then determined the top ten applicants. (Id.).

Holliday and Marcotte interviewed nine of these applicants, including Maine. (Id. ¶ 75).

According to the scoring sheets for the position, Marcotte gave Maine the second highest

score, tied with another person. (Id.). Marcotte recommended Maine for a second interview

by Goodger, who was the “selection official” for the position. (Id. ¶¶ 74, 75). Holliday gave

three applicants the highest score and three others, including Maine, the second highest

score. (Id. ¶ 75). Holliday did not make recommendations about second interviews for any

of the applicants. (Id.).

       Goodger interviewed five of the nine applicants, including some with lower scores

than Maine, but did not interview Maine for the position. (Id. ¶ 76). Goodger ultimately

selected Susan Cortes-Shrank, whom Maine describes as “an American-born female with

no prior EEO activity.” (Id.). Maine alleges that Goodger’s “explanations regarding his

GS-14 selections are highly questionable” and “are contradicted by the other participants

and relevant documents.” (Id. ¶ 78).

       5.      Continued Denial of Training & Other Opportunities

       On or about May 24, 2016, Maine applied for a Simplified Acquisitions &

Delegated Procurement (NBS-NIHTC9513) course. (Am. Compl. ¶ 97). The training,

which was set to take place on August 25, 2016 and October 31, 2016, cost around $1,649.

(Id.). According to Maine, the training was an integral part of his new assignment because

                                             10
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 11 of 66



without the training, he could not ascertain his duties and work responsibilities. (Id. ¶ 98).

Russell had initially instructed Maine to take the training, and the majority of employees

in Maine’s series6 had already taken the training. (Id. ¶ 99). However, on June 10, 2016,

Goodger informed Maine that his request to take the training course was denied. (Id. ¶ 100).

Maine applied for the course again on August 19, 2016, but his request was once again

denied. (Id. ¶¶ 101–02). Other work-related training that Maine had requested was also

denied even though, according to Maine, the training was necessary for his new position.

(Id. ¶¶ 102–03). Maine alleges that his supervisors denied his requests for training “to keep

Mr. Maine in an unsuitable position well below his abilities, and to stifle any possibility of

advancement.” (Id. ¶ 104).

       On or about July 7, 2016, Maine submitted an “unlimited warrant application

package.” (Id. ¶ 105).7 Even though Maine was qualified for an unlimited warrant

application, he did not receive approval or denial with respect to the application and never

received an explanation for why he was not approved. (Id.). On or about December 1, 2016,

Maine submitted a Contracting Officer’s “Unlimited Warrant Application” to Holliday for

review and approval. (Id. ¶ 117). Holliday approved the application the same day. (Id.). On

or about January 12, 2017, however, Maine “received an approved Contracting Officer’s


       6
          Federal government positions are classified into occupational “series.” Frequently
Asked Questions (FAQ) About Government Contracting Careers, Fed. Acquisition Inst.,
https://www.fai.gov/sites/default/files/Questions_for_new_contacting_professionals.pdf
(last visited Aug. 9, 2021) (hereafter, “FAI FAQ”). Contracting officers and contracting
specialists like White are in the “Contracting Series, 1102.” Id.
        7
          A warrant “allows [a contracting officer] to negotiate on behalf of the United States
Government.” See FAI FAQ at 1. Thus, an unlimited warrant would allow Maine to
obligate the government without limitation as to the size of the contract.
                                              11
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 12 of 66



Warrant in the amount of Not to Exceed $10 million in value,” which was less than the

value Maine had requested. (Id. ¶ 118). According to Maine, he is qualified for an

“Unlimited Contracting Officer’s Warrant,” which “would also be instrumental to Mr.

Maine’s growth potential and marketability.” (Id.).

       On or about March 3, 2017, Maine requested the opportunity to attend Leadership

Excellence in Acquisitions training. (Id. ¶ 130). Although Maine provided all of the

information on time, Holliday failed to approve Maine’s request by the time the training

began and, as a result, Maine lost his ability to attend the training. (Id. ¶¶ 130–31).

       6.     Request for Reassignment to NITAAC

       On or about March 15, 2017, Maine requested a reassignment to the NIH

Information Technology Acquisition and Assessment Center (“NITAAC”). (Id. ¶ 132).

According to Maine, his qualifications for any of the most complex contracting specialist

positions are equal to, or exceed, those of most employees occupying such positions. (Id.

¶ 134). Nonetheless, on March 16, 2017, Goodger denied Maine’s request for

reassignment, explaining that Maine was needed in his current position. (Id. ¶¶ 133, 135).

       7.     Non-Selection for 2017 & 2018 Positions

       On or about October 27, 2017, Mr. Maine applied for a Supervisory Contract

Specialist position, GS-110214, as a thirty percent or more disabled veteran. (Id. ¶ 146).

The job announcement opened on October 23, 2017, and closed on October 30, 2017. (Id.

¶ 147). On or about December 11, 2017, Maine was notified that he was eligible and was

referred to the hiring manager. (Id. ¶ 148). On or about July 26, 2018, Maine was notified



                                              12
          Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 13 of 66



by the USA Staffing Office that he had not been selected for the position. (Id. ¶ 149). Maine

had not, however, been interviewed for the position. (Id.).

       On or about April 2, 2018, Maine applied for another Supervisory Contract

Specialist position, GS-110214. (Id. ¶ 150). The job announcement opened on April 3,

2018, and closed on April 6, 2018. (Id. ¶ 151). On or about April 6, 2018, Maine was

notified that he was eligible and was referred to the hiring manager. (Id. ¶ 152). On or about

August 20, 2018, Maine was notified by the USA Staffing Office that he had not been

selected for the position. (Id. ¶ 153). Once again, Maine had not been interviewed for the

position. (Id.).

       8.      Performance Evaluations for 2016–2018

       Maine alleges that his mid-year review for 2016 was “incomplete” because Russell

was “decidedly unprepared, and often strayed from the purpose of the meeting” when they

met to discuss his performance review. (Id. ¶ 106). Additionally, although “Russell agreed

to look at the inaccuracies that Mr. Maine pointed out to her” and send Maine a copy of his

PMAP, Maine never received a copy of the PMAP for his review or signature. (Id. ¶ 107).

Maine alleges that he notified his supervisors on numerous occasions, including on October

3, 2016 and October 6, 2016, that he had not received a 2016 PMAP mid-year review. (Id.

¶ 128).

       Maine also alleges that his 2016 PMAP, which he received from Holliday by email,

only reflected an overall score of 3.4 even though he “should have been rated

Exceptional/Outstanding in every category.” (Id. ¶¶ 126–27). According to Maine, “there

was a gap in Mr. Maine’s immediate supervisory chain” between the time Russell retired

                                             13
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 14 of 66



and Holliday was assigned as Maine’s first-line supervisor. (Id. ¶ 127). Thus, “Holliday

was clearly unfamiliar with Mr. Maine’s accomplishments” when completing Maine’s

evaluation. (Id.). Additionally, “despite Mr. Maine’s continuous accomplishments,

Holliday disingenuously complained that Mr. Maine had not written enough concerning

his accomplishments.” (Id.). According to Maine, “Holliday took advantage of the generic

nature of the PMAP to give Mr. Maine less than a full and proper evaluation.” (Id.).

       Maine alleges he “received a non-specific PMAP for 2017, which does not allow

for a fair and proper evaluation.” (Id. ¶ 120). Additionally, his “2017 PMAP plan included

areas of work that Mr. Maine was not doing” and did not include the “menial” assignments

Maine had been assigned. (Id. ¶ 121). According to Maine, up until and through this time,

his assignments “continue[d] to be well below his grade level and qualifications,”

“underutilize[d] his skills,” and “decrease[d] his marketability.” (Id. ¶ 122).

       Maine received his 2018 Performance Management Appraisal Plan via telephone

on or about February 14, 2019. (Id. ¶ 163). Maine did not receive a copy of his PMAP to

reference during the telephone call. (Id.). Maine received a score of “3” in every single

category, resulting in an overall rating of “3.” (Id.). Maine contends that “[t]his rating is . . .

entirely contrary to the ratings that Mr. Maine had received before the discrimination and

retaliation against him began.” (Id.). Maine also states that the underlying reasons for this

assessment were “patently false, and contrary to Mr. Maine’s experiences with his

customers with respect to customer service.” (Id.). Maine states that Management’s rating

of “3” with respect to professional development “is not only false, but based on the

insidious assumption that Mr. Maine had somehow resisted training,” when in fact Maine

                                                14
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 15 of 66



“had continually requested training, and, most of the time, his requests for training had

been denied.” (Id. ¶ 164). Maine had also “continually maintained his FAC-C and FAC-

COR Level III Certification, which is the highest-level certification possible,” and “ha[d]

been approximately six hours away from completing a [m]aster’s degree in Procurement

and Acquisition Management.” (Id.). Additionally, Maine asserts he was “eligible and

qualified for an Unlimited Contracting Officer’s warrant, and he ha[d] applied for such a

warrant on numerous occasions,” but “his application[s] [were] denied or downgraded to a

$10 Million Dollar Contracting Officer’s Warrant” each time he applied. (Id.). Contrary to

his performance evaluation, Maine contends he “diligently completes his work

assignments, works independently and without errors,” and “has maintained a high work

ethic, even though he has been isolated and banished from the rest of his peers.” (Id. ¶ 165).

       9.     Harassment by Supervisors

       On or about November 8, 2016, “Goodger and/or Holliday notified Mr. Maine that

he would be reassigned effective November 13, 2016.” (Id. ¶ 111). Around that time, Maine

also learned that Russell had retired and Holliday was his new supervisor. (Id. ¶ 112).

According to Maine, the assignment of Holliday as Maine’s supervisor was discriminatory

because “Maine had already filed an EEO Complaint against Holliday, of which Holliday

was aware, and which included issues pertaining to Mr. Maine’s PMAP Rating and denial

[of] Promotion” and because “Holliday and Russell had sired a child together.” (Id. ¶ 113).

Holliday informed Maine “that he was assigning work to Mr. Maine” but was uncertain

about “how [Holliday] was to receive such work assignments for Mr. Maine” and whether

Maine “had been tasked with receiving all requisitions for Brendan Miller’s team.” (Id.

                                             15
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 16 of 66



¶ 114). To the best of Maine’s knowledge, “he is the only Contract Specialist, reporting

directly to Holliday, whose work assignments are forwarded to him from one or more of

his team leaders and/or designees.” (Id. ¶ 115). Additionally, Maine alleges that “Holliday

allowed lower-level, less educated, less qualified, less certified staff, as well as staff lesser

to Mr. Maine, in terms of warrant level, to act in a quasi-supervisory capacity, while Mr.

Maine has been denied his full potential.” (Id. ¶ 125).

       According to Maine, on or about July 18, 2018, Susan Cortes-Shrank, who was

Maine’s supervisor at the time, made false claims about his work in the presence of other

employees while giving him his 2018 mid-year PMAP at GDC. (Id. ¶ 138). During his

mid-year PMAP, Cortes-Shrank falsely asserted that Maine “was not working

independently,” despite evidence to the contrary “demonstrated by Mr. Maine’s email

correspondence with Cortes-Shrank, as well as by his work product.” (Id.). According to

Maine, “Cortes-Shrank continued to bully and harass” Maine during the performance

review. (Id.). After Maine “asked [Cortes-Shrank] if she or anyone else had helped him

with his work,” she “responded by yelling at Mr. Maine, and did not answer the question.”

(Id.). Maine asserts “it was impossible for him to have a constructive PMAP Mid-Year

Review” because of “Cortes-Shrank’s discriminatory animus and undisguised hostility”

towards him. (Id.).

       Cortes-Shrank also yelled at Maine about a training that he did not attend. (Id.

¶ 139). When Maine asked her why he did not attend the training, Cortes-Shrank yelled at

him again, “hurl[ed] invectives” at him, and “proclaimed that she was a Director, that she

had numerous employees under her, and that Mr. Maine should know why he did not attend

                                               16
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 17 of 66



the training.” (Id.). According to Maine, Cortes-Shrank knew or should have known that

Maine did not attend the training because he had been on sick leave, which Cortes-Shrank

had approved. (Id.).

       During his performance review, Maine asked Cortes-Shrank “to show him the

purported emails concerning Mr. Maine’s work product, to which Cortes-Shrank had

alluded.” (Id. ¶ 140). Cortes-Shrank “failed to do so” and when Maine “followed up by

asking her to review her emails, she again yelled that she was the Director, and that Mr.

Maine needed to read his emails.” (Id.). According to Maine, he was “only requesting that

Cortes-Shrank provide documentation with respect to her attacks upon him and upon his

work product,” but she “refused to refer to any evidence.” (Id.).

       Maine “suggested that they end the meeting” because it appeared that Cortes-Shrank

and Maine had “reached an impasse.” (Id. ¶ 141). Cortes-Shrank then, “at the top of her

lungs, blurted out that she was only giving Mr. Maine a rating of three; and that he was

lucky that she was even giving him that.” (Id. ¶ 142). Cortes-Shrank “screamed at Mr.

Maine in this manner at a table on the warehouse floor . . . even though contractor

employees were walking around.” (Id.).

       On or about October 5, 2018, Maine attended a meeting with Cortes-Shrank and

Holliday. (Id. ¶ 143). At the meeting, “Cortes-Shrank became angry with Mr. Maine,

because she thought that Mr. Maine had filed an EEO complaint against her, at a time when

he did not even know her.” (Id. ¶ 144). Maine attempted to explain to her that he had not

filed a complaint against her and that he did not know her at the time. (Id. ¶ 145). Maine

was “therefore forced to explain to her that he had not filed a complaint against her directly;

                                              17
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 18 of 66



but that, instead, he had filed a complaint primarily against Goodger,” and that “Holliday

could be a party” to that complaint. (Id.).

       10.    AWOL in 2019

       In January 2019, Cortes-Shrank informed Maine was informed that he was being

placed on AWOL status for the period January 7, 2019 through January 9, 2019. (Id.

¶¶ 154, 158). According to Maine, he was absent “because of his misunderstanding of the

Government Shutdown and its procedures during that period.” (Id.). Management later

reversed its decision on January 18, 2019 “because of pressure from other employees, who

also misunderstood the ramifications of the Government Shutdown.” (Id. ¶¶ 154–55).

Maine contends the decision to place him on AWOL was “for discriminatory and

retaliatory reasons” and caused him “a considerable amount of stress.” (Id.).

B.     Procedural History

       On August 12, 2013, Maine contacted NIH’s Office of Equity, Diversity, and

Inclusion (“OEDI”), which commenced Agency Case No. HHS-NIH-OD-100-13 (“Case

No. 100-13”). (Joint Mot. Ext. Time ¶ 3). About a year later, on August 29, 2014, Maine

contacted OEDI regarding a second matter, which commenced Agency Case No. HHS-

NIH-OD-98-14 (“Case No. 98-14”). (Id. ¶ 4). On April 16, 2015, Case No. 100-13 and

Case No. 98-14 were consolidated for hearing before the Equal Employment Opportunity

Commission (“EEOC”). (Id. ¶ 7). At the administrative level, the parties exchanged written

discovery, produced more than 11,000 pages of documents, and participated in at least nine

depositions. (Id. ¶ 8). Before the administrative judge entered a written decision, however,

Maine requested that the consolidated cases be remanded to HHS. (Id. ¶ 9). HHS issued

                                              18
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 19 of 66



Final Agency Decisions, or “Right to Sue” letters, on Maine’s claims on August 24 and 26,

2016. (Am. Compl. ¶ 182). Maine received these decisions on August 29, 2016, and on

August 31, 2016, respectively. (Id.).

       Prior to receiving the Right to Sue letters, Maine initiated contact regarding another

EEO complaint on August 9, 2016. (Id. ¶ 108). Maine continued to amend his complaint

in a timely manner through April 4, 2017. (Id. ¶¶ 109–10).

       Maine filed this lawsuit on November 22, 2016. (ECF No. 1). On April 7, 2017,

Defendant moved for summary judgment in its favor. (ECF No. 8). On March 1, 2018, the

Court denied Defendant’s motion without prejudice “to give Maine the opportunity to

properly support material facts with citations to the record instead” of relying on the

allegations in his Complaint. (Mar. 1, 2018 Letter Order at 2, ECF No. 15).

       On January 14, 2019 and March 15, 2019, upon Maine’s request, the Court stayed

this matter to permit Maine to secure new counsel. (ECF Nos. 32, 34). Maine’s new

attorney entered his appearance on April 7, 2019. (ECF No. 35).

       At some point in early 2019, Maine moved to withdraw his request for a hearing

before an EEOC Administrative Judge so that Maine could combine his claims in that case

with the instant case. (Id. ¶ 183). On May 1, 2019, in response to Maine’s motion,

Administrative Judge David Norken dismissed Maine’s combined cases (EEOC Case No.

531-201800313X and EEOC Case No. 531-2019-00343X) and remanded them to the

Agency for a final decision. (Id.).

       Maine filed an Amended Complaint on August 9, 2019. (ECF No. 42). Maine’s

four-count Amended Complaint alleges: retaliation in violation of Title VII of the Civil

                                             19
          Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 20 of 66



Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) (Count I); discrimination based

on national origin in violation of Title VII (Count II); and discrimination based on race in

violation of Title VII (Count III).8 (Am. Compl. ¶¶ 185–200). Maine seeks compensatory

damages, a retroactive appointment to GS-14 with full back pay and benefits, front pay and

future benefits, pre-judgment interest, attorneys’ fees and costs, and removal of the

unsatisfactory performance evaluation and disciplinary actions from his personnel file. (Id.

at 49).

          On October 23, 2019, Defendant filed its Motion to Dismiss Amended Complaint

or, in the Alternative, for Summary Judgment. (ECF No. 43). Maine filed an Opposition

on November 12, 2019. (ECF No. 46). Defendant filed a Reply on November 26, 2019.

(ECF No. 49).

                                  II.    DISCUSSION

A.        Standard of Review

          1.    Conversion

          HHS styles its Motion as a Motion to Dismiss Amended Complaint or, in the

Alternative, for Summary Judgment. A motion styled in this manner implicates the Court’s

discretion under Rule 12(d). See Kensington Volunteer Fire Dep’t, Inc. v. Montgomery

Cnty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011), aff’d, 684 F.3d 462 (4th Cir. 2012). This


         Count IV of Maine’s Amended Complaint is styled as a claim for “nonselection”
          8

in violation of Title VII based on his supervisors’ failure to promote him under the 2017
and 2018 job vacancies. (See Am. Compl. ¶¶ 193–200). A failure to promote claim is not
a standalone Title VII claim, but rather a type of adverse employment action that supports
a claim for retaliation or discrimination. Accordingly, the Court will evaluate Maine’s
“nonselection” claim as part of its review of his other claims.
                                            20
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 21 of 66



Rule provides that when “matters outside the pleadings are presented to and not excluded

by the court, the [Rule 12(b)(6)] motion must be treated as one for summary judgment

under Rule 56.” Fed.R.Civ.P. 12(d). The Court “has ‘complete discretion to determine

whether or not to accept the submission of any material beyond the pleadings that is offered

in conjunction with a Rule 12(b)(6) motion and rely on it, thereby converting the motion,

or to reject it or simply not consider it.’” Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL

1700927, at *5 (D.Md. Apr. 16, 2013) (quoting 5C Wright & Miller, Federal Practice &

Procedure § 1366, at 159 (3d ed. 2004, 2012 Supp.)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters

outside the pleadings for the court’s consideration, the parties are deemed to be on notice

that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

                                            21
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 22 of 66



discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise sufficiently the issue that more discovery is needed, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor of Balt., 807 F.Supp.2d 331, 342 (D.Md. 2011) (citation

omitted). A Rule 56(d) request for discovery is properly denied when “the additional

evidence sought for discovery would not have by itself created a genuine issue of material

fact sufficient to defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439

F.3d 191, 195 (4th Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d

943, 953 (4th Cir. 1995)).

       Here, substantial discovery has already taken place at the administrative level.

Indeed, as the Agency points out, the EEOC investigations of Maine’s numerous claims

resulted in nearly 8,000 pages of materials, including sworn declarations, emails, Maine’s

performance evaluations, and deposition transcripts for ten witnesses. (See Def.’s Mem.

Supp. Mot. Dismiss Am. Compl. Alt. Summ. J. [“Mot. Summ. J.”] at 2 n.2, ECF No. 43-

1; Def.’s Reply Mem. Supp. Mot. Dismiss Am. Compl. Alt. Summ. J. [“Reply”] at 2, ECF

No. 49). Maine has not filed a Rule 56(d) affidavit explaining why additional discovery is

needed, nor does he substantively respond to the Agency’s argument that the Court should

convert the Motion to one for summary judgment. And although Maine occasionally

mentions in his Opposition that additional discovery is needed to, for example, depose

                                            22
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 23 of 66



Cortes-Shrank or explore why the 2014 job vacancy was not advertised with a veteran’s

preference, (see, e.g., Pl.’s Mem. Opp’n Def.’s Mot. Dismiss Am. Compl. Alt. Summ. J.

[“Opp’n”] at 16 n.17, ECF No. 46), he does not explain how this discovery would give rise

to a genuine dispute of material fact. As such, Maine has not sufficiently demonstrated that

additional discovery is needed in this case.

       Separately, the Court rejects Maine’s argument that the Agency’s present Motion

improperly seeks to relitigate issues already decided by the Court. Maine contends that the

Court’s Order denying without prejudice HHS’s previous motion for summary judgment

signaled that the Court “presumably did not view the portions of the administrative record,

cited by both Parties, as a substitute for discovery in this case.” (Opp’n at 2). This is not

so. The Court denied the Agency’s prior motion for summary judgment because it was

unclear from the briefs whether there existed any genuine disputes of material fact and

because it was appropriate “to give Maine the opportunity to properly support material

facts with citations to the record instead [of the allegations in his Complaint].” (Mar. 1,

2018 Letter Order at 2). Maine later filed an Amended Complaint, giving the Agency the

renewed right to move for dismissal or summary judgment. See, e.g., Bridges v. Keller,

No. 1:10CV113, 2012 WL 3239774, at *4 (W.D.N.C. 2012) (“[T]he filing of the amended

Complaint triggered once again the Defendants’ procedural rights to move to dismiss the

complaint.”), aff’d, 519 F.App’x 786 (4th Cir. 2013). When the Agency did so, Maine

chose once again to rely largely on the allegations in his pleadings rather than citing to

evidence in the voluminous administrative record. At this stage, the Court will proceed to

consider the evidence before it.

                                               23
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 24 of 66



       At bottom, in light of the substantial administrative record in this case, as well as

Maine’s failure to adequately demonstrate that additional discovery is needed, the Court

will construe the Agency’s Motion as a motion for summary judgment. See High v.

Comm’r, Soc. Sec., No. SAG-18-3334, 2019 WL 5209613, at *6 (D.Md. Oct. 16, 2019)

(citing, among other factors, “the degree of discovery already in the parties’ possession”

as a basis for conversion without permitting additional discovery).

       2.     Summary Judgment

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

                                             24
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 25 of 66



fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make

a sufficient showing on an essential element of her case where she has the burden of proof,

“there can be ‘no genuine [dispute] as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

       3.     Title VII Framework

       Maine brings his retaliation and discrimination claims pursuant to Title VII. Title

VII prohibits an employer from discriminating against “any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s race . . . or national origin.” 42 U.S.C. § 2000e-2(a)(1). Title VII’s anti-

                                            25
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 26 of 66



retaliation provision forbids employer actions that “discriminate against” an employee

because he has “opposed” a practice that Title VII forbids or has “made a charge, testified,

assisted, or participated in” a Title VII “investigation, proceeding, or hearing.” 42 U.S.C.

§ 2000e-3(a). At the summary judgment stage, a plaintiff may establish a Title VII claim

“either ‘through direct and indirect evidence of retaliatory [or discriminatory] animus,’ or

through a burden-shifting ‘pretext’ framework.” Netter v. Barnes, 908 F.3d 932, 938 (4th

Cir. 2018) (quoting Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 249 (4th Cir. 2015)).

       “Direct evidence encompasses conduct or statements that both (1) reflect directly

the alleged [retaliatory] attitude, and (2) bear directly on the contested employment

decision.” Laing v. Fed. Exp. Corp., 703 F.3d 713, 717 (4th Cir. 2013) (internal quotation

marks and citation omitted). Thus, “[e]ven if there is a statement that reflects a [retaliatory]

attitude, it must have a nexus with the adverse employment action.” Warch v. Ohio Cas.

Ins. Co., 435 F.3d 510, 520 (4th Cir. 2006) (citing Brinkley v. Harbour Recreation Club,

180 F.3d 598, 608 (4th Cir. 1999)). “To survive summary judgment on the basis of direct

and indirect evidence, [plaintiff] must produce evidence that clearly indicates a

discriminatory attitude at the workplace and must illustrate a nexus between that negative

attitude and the employment action.” Brinkley, 180 F.3d at 608 (citations omitted). “[I]n

the absence of a clear nexus with the employment decision in question, the materiality of

stray or isolated remarks is substantially reduced.” Merritt v. Old Dominion Freight Line,

Inc., 601 F.3d 289, 300 (4th Cir. 2010) (citation omitted).

       Where a Title VII plaintiff cannot proceed under a direct evidence theory, he must

rely on the second avenue of proof: the pretext framework. In such cases, the plaintiff must

                                              26
          Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 27 of 66



first establish a prima facie case of retaliation. See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973); Waag v. Sotera Defense Sols., Inc., 857 F.3d 179, 191 (4th Cir.

2017). Although the precise formulation of the required prima facie showing will vary in

“differing factual situations,” McDonnell Douglas, 411 U.S. at 802 n.13, the plaintiff in an

employment discrimination suit is generally required to show that the employer took

adverse action against the plaintiff “under circumstances which give rise to an inference of

unlawful discrimination.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253

(1981).

       Under the McDonnell Douglas framework, once the plaintiff meets his initial

burden of establishing a prima facie case for retaliation, “the burden shifts to the employer

to articulate a legitimate, nondiscriminatory reason for the adverse employment action.”

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004). Once

the employer meets this burden of production, “the burden shifts back to the plaintiff to

prove by a preponderance of the evidence that the employer’s stated reasons ‘were not its

true reasons, but were a pretext for discrimination.’” Id. (quoting Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 143, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)). “The

final pretext inquiry merges with the ultimate burden of persuading the court that [the

plaintiff] has been the victim of intentional discrimination [or retaliation], which at all

times remains with the plaintiff.” Merritt, 601 F.3d at 294 (internal quotation marks and

citation omitted).




                                             27
          Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 28 of 66



B.        Analysis

          HHS moves for summary judgment as to Maine’s Title VII claims for retaliation

and discrimination based on national origin and race. Maine’s claims are premised on a

number of purported adverse employment actions, which can be distilled into the following

categories: (1) reassignment to GDC; (2) inadequate equipment, training, and other

opportunities; (3) failure to promote; (4) disciplinary suspensions; (5) providing

incomplete and inaccurate performance reviews; and (6) retaliatory hostile work

environment. The Court addresses each category in turn.

          1.    Reassignment to GDC

                a.     Adverse Employment Action

          To prevail on a Title VII claim, “the existence of some adverse employment action

is required.” James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004).

Thus, before assessing Maine’s discrimination and retaliation claims, the Court must first

determine whether Maine’s reassignment to GDC constitutes an adverse employment

action.

          For the purposes of a Title VII discrimination claim, an “adverse employment

action” is one that “constitutes a significant change in employment status, such as hiring,

firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” Hoyle v. Freightliner, LLC, 650 F.3d

321, 337 (4th Cir. 2011) (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761

(1998)). In other words, the plaintiff must show that the action “adversely affect[ed] the

terms, conditions, or benefits of the plaintiff’s employment.” Holland v. Wash. Homes,

                                             28
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 29 of 66



Inc., 487 F.3d 208, 219 (4th Cir. 2007) (quoting James, 368 F.3d at 375). Typically, an

adverse employment action has been found in cases of “discharge, demotion, decrease in

pay or benefits, loss of job title or supervisory responsibility, or reduced opportunities for

promotion.” Boone v. Goldin, 178 F.3d 253, 255 (4th Cir. 1999) (citation omitted); see

also James, 368 F.3d at 376 (describing the circumstances under which a reassignment may

constitute an adverse action for the purposes of a Title VII claim).

       Relatedly, in the context of a Title VII retaliation claim, “a plaintiff must show that

a reasonable employee would have found the challenged action materially adverse, which

in this context means it well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 68 (2006) (internal quotation marks and citations omitted). “[I]n determining what

constitutes a materially adverse employment action, ‘adversity for the purposes of Title

VII’s . . . discrimination proscription is a higher standard than adversity within the meaning

of Title VII’s retaliation provision.’” Lockley v. Town of Berwyn Heights, No. JFM-14-

825, 2015 WL 5334256, at *11 (D.Md. Sept. 11, 2015) (quoting Westmoreland v. Prince

George’s Cnty., 876 F.Supp.2d 594, 605 (D.Md. 2012)).

       In general, reassignments, transfers, or changes to an employee’s job responsibilities

without a decrease in pay are not adverse employment actions unless they have a

“‘significant detrimental effect’ on his opportunities for promotion or professional

development.” James, 368 F.3d at 376 (quoting Boone, 178 F.3d at 256). Indeed, courts

have found “that a new job assignment with reduced supervisory duties or diminished

responsibility can constitute an adverse employment action.” Fordyce v. Prince George’s

                                             29
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 30 of 66



Cnty., 43 F.Supp.3d 537, 548 (D.Md. 2014) (citation omitted). For instance, the court in

Czekalski v. Peters, 475 F.3d 360 (D.C. Cir. 2007), noted that a lateral transfer could

constitute an adverse employment action where the transfer results in the withdrawal of an

employee’s “supervisory duties” or “significantly different responsibilities.” Id. at 364

(citations omitted). Additionally, in Kessler v. Westchester Cnty. Dep’t of Soc. Servs., 461

F.3d 199 (2d Cir. 2006), the Second Circuit held that a transfer may constitute an adverse

employment action when it causes a “radical change in [the] nature of the [plaintiff’s]

work.” Id. at 206–07 (citations omitted). At the same time, however, “the mere fact that a

new job assignment is less appealing to the employee . . . does not constitute adverse

employment action.” James, 368 F.3d at 376 (citation omitted).

       Here, it is undisputed that Maine’s reassignment from the management analyst

position in Rockville to the contract specialist position at GDC did not affect his grade or

pay. (See Am. Compl. ¶¶ 26–54, 91–96). Still, Maine has put forth evidence that his

reassignment caused a “radical change” in his duties and responsibilities. See Kessler, 461

F.3d at 206. Maine “holds a Federal Acquisition Certification in Contracting (FAC-C) at

Level III, and a Federal Acquisition Certification, Contracting Officer Representative

(FAC-COR) at Level III,” which “authorized [him] to formulate contracts, obligate

funding, and bind the government in contracts up to one million dollars.” (Decl. of Andrew

Maine [“Maine Decl.”] ¶ 9, ECF No. 10-1). Before his transfer to GDC, Maine was

processing contracts worth up to $1 million “for goods and services that the NIH

researchers needed for their research projects, such as contracts for unique lab specimens,

or contracts with outside entities, such as universities, to provide research assistance.” (Id.

                                              30
          Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 31 of 66



¶ 8). As part of this role, Maine “would use [his] knowledge of the complicated regulatory

scheme that governs federal contracting” and “ensur[e] that the contractor continued to

meet the terms of the contract” after it was awarded. (Id.). By contrast, Maine’s

assignments at GDC were “limited to processing micro-purchase requisitions,” which, at

the time, were defined as “purchases up to $2,500.” (Am. Compl. ¶ 32). Specifically, Maine

was tasked with “purchasing routine, simple items that did not require any competition or

follow up” such as “pens, printer cartridges, and petri dishes.” (Maine Decl. ¶¶ 12, 13).

According to Maine, “individuals who handle micro-purchases are generally lower graded

employees,” while Maine is a GS-13 employee. (Am. Compl. ¶ 32). Thus, Maine asserts

that this change in duties “not only impacted [him] and [his] career goals, but [also] was a

detriment to the NIH and the taxpayers, since [he] could not contribute [his] experience

and skills to the Agency’s mission.” (Maine Decl. ¶ 11). Maine explains that “micro-

purchases are not required to go through the complicated federal contracting competition

process” and instead “can be processed and executed with no competition, minimal review,

and mere price verification.” (Am. Compl. ¶ 32). In other words, because processing of

micro-purchases only requires a contract specialist to “determine if the items to be ordered

are correct in quantity,” (Opp’n at 34), micro-purchases are more “simplistic” and “menial”

than larger value contract requisitions, (Am. Compl. ¶ 32). In addition to these changes,

Maine also asserts that his reassignment to GDC isolated him from his immediate

supervisor and the other members of his team, who continued to work from the Rockville

office.



                                            31
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 32 of 66



       In response, HHS argues that Maine’s “stated preferences for higher-dollar

contracting” do not necessarily mean that his assignment to low-value contract work

constitutes an adverse employment action. (Reply at 7). Of course, it is well established

that “Title VII does not remedy everything that makes an employee unhappy.” Jeffers v.

Thompson, 264 F.Supp.2d 314, 349 (D.Md. 2003) (citation omitted). But this change to

Maine’s duties goes beyond his mere dissatisfaction with his new position at GDC. At

bottom, Maine’s transfer to GDC caused him to receive less complicated assignments

which did not utilize his FAC-C and FAC-COR certifications, removed him from the office

where he had worked for four years, and separated him from his teammates and supervisor,

all while being denied the opportunity to continue working on a flex-time schedule as he

had done when he worked in the Rockville office. Thus, Maine’s new role at GDC

decreased his level of responsibility and, as a result, likely diminished his opportunity for

promotion. See Boone, 178 F.3d at 256–57. As such, a factfinder could reasonably

determine that Maine’s transfer to GDC had significant detrimental effect on his

opportunities for promotion or professional development. See James, 368 F.3d at 376.

       For these reasons, Maine has introduced sufficient evidence to create a genuine issue

of material fact as to whether his transfer to GDC constituted an adverse employment

action for the purposes of Title VII. As set forth above, the standard for establishing an

adverse employment action for the purposes of a discrimination claim is higher than the

standard in the context of a retaliation claim. Thus, because the Court finds that Maine’s

reassignment may constitute an adverse employment action for the purposes of his



                                             32
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 33 of 66



discrimination claim, it follows that a dispute of fact exists as to whether it was an adverse

action for the purposes of his retaliation claim.

              b.     Discrimination

       Maine first contends that Goodger discriminated against him on account of his race

and national origin by reassigning him to GDC. Because Maine proffers some direct

evidence of Goodger’s discriminatory animus, the Court will first consider whether Maine

may proceed using this avenue of proof.

       Maine contends there is direct evidence of Goodger’s discriminatory bias against

him because, shortly after meeting for the first time in August 2012, Goodger noticed

Maine’s “obvious accent” and asked Maine where he was from. (Am. Compl. ¶ 20). As a

general matter, it is true that national origin discrimination may manifest itself through

disdain for a plaintiff’s accent. See EEOC v. Orkin Exterminating Co., 63 F.Supp.2d 684,

692 (D.Md. 1999) (“Discrimination based on manner of speaking can be national origin

discrimination.” (quoting Ang v. Procter & Gamble Co., 932 F.2d 540, 548 (6th Cir.

1991))). “The evidence must ‘clearly indicate[ ] a discriminatory attitude at the workplace

and must illustrate a nexus between the negative attitude and the employment

action.’” Pilger v. D.M. Bowman, Inc., 833 F.Supp.2d 489, 494 (D.Md. 2011)

(quoting Hill, 314 F.3d at 665), aff’d, 521 F. App’x 307 (4th Cir. 2013). Statements

relating to a plaintiff’s accent made as part of an explanation for an adverse employment

action, for instance, may constitute direct evidence of discrimination. See In re Rodriguez,

487 F.3d 1001, 1005–06, 1008–09 (6th Cir. 2007) (finding direct evidence of

discrimination from supervisor’s statements that plaintiff did not get a promotion due to

                                             33
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 34 of 66



concerns regarding plaintiff’s “language,” “how he speaks,” and that plaintiff’s “accent

and speech pattern would adversely impact [plaintiff’s] ability to rise through the company

ranks”).

       Here, Goodger’s inquiry about Maine’s accent was not part of Goodger’s

explanation or justification for any alleged adverse employment action against Maine.

Additionally, this conversation apparently took place more than a year before any of the

purported adverse employment actions Maine alleges. Moreover, because there are several

innocent and non-discriminatory justifications for asking a person where he is from based

upon his “obvious accent,” this statement does not rise to the level of a clearly

discriminatory comment. For these reasons, this statement is insufficient to constitute direct

evidence of any discriminatory bias against Maine by Goodger.

       Having found that Maine cannot proceed under a direct evidence theory as to his

discrimination claim, the Court next turns to the second avenue of proof: the pretext

framework. In such cases, the plaintiff must first establish a prima facie case of

discrimination. See McDonnell Douglas, 411 U.S. at 802. In order to establish a prima

facie discrimination claim, the plaintiff must show: “(1) membership in a protected class;

(2) satisfactory job performance; (3) adverse employment action; and (4) different

treatment from similarly situated employees outside the protected class.” Coleman v. Md.

Ct. of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (citing White v. BFI Waste Servs., LLC,

375 F.3d 288, 295 (4th Cir. 2004).

       There is no dispute that Maine, who is Black and Jamaican, is a member of a

protected class. There also does not appear to be a dispute that Maine exhibited satisfactory

                                             34
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 35 of 66



job performance prior to his transfer to GDC. Indeed, Maine asserts that he received

positive performance evaluations from 2009 through 2012. (See Maine Decl. ¶¶ 27–29; see

also June 4, 2013 Email re: 2012 Performance Year, ECF No. 10-30 (recognizing

“excellent performance during the 2012 performance year” and granting Maine “a Time-

Off Award (TOA) of 10 hours”). Additionally, as discussed above, a reasonable jury could

find that Maine’s transfer to GDC constitutes an adverse employment action. Thus, the

Court must only consider whether Maine has demonstrated he was treated differently from

similarly situated employees outside the protected class.

       Here, although Maine generally alleges that he was the only member of OLAO/OA

Team 3 who was assigned to work at GDC, (Am. Compl. ¶ 33), he does not provide any

information about the characteristics of these employees. Without this information, the

Court is unable to infer that Goodger took an adverse action against Maine because of his

national origin or race. See McCleary-Evans v. Maryland Dep’t of Transp., State Highway

Admin., 780 F.3d 582, 586 (4th Cir. 2015). Because Maine fails to establish that he was

treated differently than similarly situated employees outside the protected class, he has not

set forth a prima facie case of discrimination.

       In sum, Maine has failed to prove, either through direct evidence or the McDonnell

Douglass burden-shifting framework, that Goodger discriminated against him by

transferring him to GDC. Accordingly, HHS is entitled to judgment in its favor.

              c.     Retaliation

       Maine also alleges that Goodger retaliated against him by assigning him to the

contract specialist position GDC. In the context of this allegation, Maine offers some direct

                                             35
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 36 of 66



evidence that Goodger’s decision was motivated by retaliatory animus. Accordingly, the

Court first considers whether Maine may proceed using this avenue of proof.

       Maine alleges that, during a conference call in August 2012, “Goodger stated that

he knew Mr. Maine had filed a previous EEO complaint, and that he was going to detail

Mr. Maine, as a management right, to contracting specialist duties” at GDC. (Am. Compl.

¶ 22). Maine “objected to the detail to the warehouse, and informed Brian Goodger that he

would exercise his right to file an EEO complaint if Goodger proceeded with the detail.”

(Id. ¶ 23). Shortly thereafter, “Goodger also told Mr. Maine that he did not like people who

filed EEO complaints.” (Id. ¶ 24).

       HHS, for its part, argues that these statements do not constitute direct evidence of

retaliatory animus because they are merely stray remarks. In general, stray remarks will

not be deemed direct evidence of discrimination or retaliation. Lewis v. Home Sales Co.,

No. RDB 09-1153, 2011 WL 826352, at *4 (D.Md. 2011) (citation omitted); see also

Rayyan v. Va. Dep’t of Transp., 719 F.App’x 198, 203 (4th Cir. 2018) (finding that “two

distasteful comments” were insufficient “evidence of a stated purpose to discriminate”).

Goodger’s statements, however, are more than just stray remarks—they go directly to

Goodger’s alleged retaliatory animus against Maine. Further, although Goodger’s August

2012 statements were made nearly a year prior to Maine’s reassignment, they nonetheless

have a substantial nexus with the challenged employment decision because they were made

in the context of Goodger’s initial proposal to transfer Maine to GDC and Maine’s

opposition thereto. As such, the Court finds that these statements rise to the level of direct

evidence of Goodger’s retaliatory animus.

                                             36
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 37 of 66



       Having found that Maine may proceed under a direct evidence theory for his

retaliation claim, the Court must next consider whether Maine has proven the element of

causation. “In a direct evidence case, the plaintiff meets [his] ultimate burden . . . of

providing ‘but-for’ evidence of causation, by showing that [he] would not have been

subjected to the adverse employment action ‘but for [his] employer’s retaliatory animus.’”

Smyth-Riding v. Scis. & Eng’g Servs., LLC, 699 F.App’x 146, 152 (4th Cir. 2017) (citing

Foster, 787 F.3d at 252). In other words, Maine “bears the burden of establishing that

unlawful retaliation ‘would not have occurred in the absence of the alleged wrongful action

or actions of the employer.’” Netter, 908 F.3d at 938 (quoting Univ. of Tex. Sw. Med. Ctr.

v. Nassar, 570 U.S. 338, 360 (2013)).

       For its part, HHS explains that Goodger transferred Maine to GDC not because of

his prior EEO activity, but instead to help alleviate the warehouse’s purchasing backlog

and operating deficit. On July 18, 2013—the day Maine met with his supervisors to discuss

his reassignment—Russell sent an email to Maine reiterating that his reassignment would

“help eliminate the 3.5 million [dollar] deficit at the GDC.” (July 18, 2013 Email re:

Reassignment to GDC [“July 18, 2013 Email”], ECF No. 43-8). In his deposition during

the EEO investigation, Goodger echoed this explanation, testifying that GDC “was $3

million in the red” and he “need[ed] more buyers” to process contracts. (June 5, 2015 Brian

Goodger Dep. Excerpts [“June 5, 2015 Goodger Dep.”] at 10:15–11:9, ECF No. 43-5).

Goodger explained that he selected Maine for reassignment because he had “extensive

1102 [contract specialist] experience.” (Id. at 11:12–13). Additionally, Maine had a light

workload in his management analyst position at that time. (See Thomas Aff. at 3, ECF No.

                                            37
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 38 of 66



43-6; see also July 18, 2013 Email). Further, Goodger explained that Maine needed to be

relocated to GDC “to sit right with [the] customer and work with them throughout the

cycle, the acquisition process, physically near each other.” (June 5, 2015 Goodger Dep. at

19:11–19). According to Goodger, moving a contract specialist near his or her customer

“enhances the volume . . . [and] gives the government a better value, better price.” (Id. at

19:19–21). In addition, Goodger believes that requiring the contracting officer to sit with

the customer “helps communication . . . [and] timeliness and results in a better contract.”

(Feb. 19, 2016 Brian Goodger Dep. Excerpts [“Feb. 19, 2016 Goodger Dep.”] at 29:12–

16, ECF No. 43-7).

       Maine disputes the Agency’s stated justifications for his reassignment to GDC.

Despite Goodger’s assertion that transferring Maine to GDC put him in close proximity to

buyers, Maine explains that “[t]he requesters were not located in the warehouse; they were

located throughout the NIH’s large campus in Rockville, MD.” (Maine Decl. ¶ 18). Thus,

according to Maine, “[b]eing in the warehouse did not facilitate [his] communication with

requesters, nor did it allow [him] to increase the volume of purchases [he] could process.”

(Id.). Maine also avers that he was “given few requisitions to process” during his time at

the warehouse, including some weeks where he “had only a few requisitions to process per

day.” (Id. ¶ 21; see generally NBS PRISM Portal Pages, ECF No. 10-3 (reflecting several

days on which Maine had as few as zero requisitions assigned to him)).

       As for Goodger’s statement that GDC was operating at a $3 million deficit, Maine

explains: “If true, the deficit was caused by business decisions at NIH, and [was] not

something that could be resolved by an employee processing more requisitions at the

                                            38
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 39 of 66



warehouse.” (Maine Decl. ¶ 22). Maine elaborates that NIH operated under a business

model in which GDC “charges a mark-up to the requester that was higher than the

wholesale price paid by the warehouse, but lower than the regular retail price,” which

resulted in a “win-win situation” where “the requesters received supplies at lower than

retail prices, and the mark-up was intended to cover the costs of operating the warehouse.”

(Id. ¶ 23). Maine thus asserts that, if GDC was operating at a deficit, it “was because the

warehouse was not charging a sufficient mark-up in prices to cover the operating expenses

of the warehouse,” not because of “an insufficient number of orders being processed.” (Id.

¶¶ 24, 25). As Maine points out, “placing a higher graded employee such as [himself] in

the warehouse could only contribute to the warehouse’s deficit, since the warehouse

processing work could have been handled by a lower graded, and therefore lower paid,

employee.” (Id. ¶ 26). Moreover, Maine contends that the purported deficit “could not be

eliminated by warehouse employees processing more orders, or eliminating a backlog.”

(Id. ¶ 25).9

       Maine’s testimony calls into question the credibility of Goodger’s stated reason for

transferring him to GDC. Thus, in light of the evidence in the record, and considering it in

the light most favorable to Maine, there exists a genuine dispute of material fact as to

whether Maine’s prior EEO activity was the but-for cause of Goodger’s decision to transfer


       9
        Maine also argues that if Goodger truly wanted Maine to assist in reducing the
backlog, he would have promptly provided Maine with training in the NBS PRISM system.
(See Opp’n at 9). As the Court explains in more detail below, it appears from the record
that Maine’s failure to receive appropriate training was due in large part to his own refusal
to access the resources his supervisors provided to him. Thus, this argument does not
support a finding that retaliation was the but-for cause of Maine’s reassignment to GDC.
                                             39
         Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 40 of 66



him to GDC. For this reason, Maine’s Title VII retaliation claim as to his reassignment to

GDC survives the Agency’s motion for summary judgment.

         2.     Inadequate training, equipment, and other opportunities

                a.     Training, Computer, and Office at GDC

         Maine alleges that, after his transfer to GDC, his supervisors “deliberately sabotaged

any contribution [he] could have made” by refusing to provide him training in the NBS

PRISM system, denying him a working computer, and placing him in an inadequate

workspace. In general, denial of training opportunities does not constitute an adverse

employment action for the purposes of a Title VII discrimination claim. See, e.g., Chika v.

Planning Research Corp., 179 F.Supp.2d 575, 584 (D.Md. 2002) (claims of denied training

opportunities “fail as a matter of law” since there is no evidence that the plaintiff suffered

any adverse employment action). Likewise, an employee’s placement in objectional

physical office space with inadequate equipment does not constitute an adverse

employment action. See Spriggs v. Public Serv. Comm’n of Md., 197 F.Supp.2d 388, 392–

93 & n.6 (D.Md. 2002) (finding that placement in “objectionable offices” was not adverse

employment action); Ward v. Johns Hopkins Univ., 861 F.Supp. 367, 377 (D.Md. 1994)

(noting that less favorable assignments in the “dirtier” part of the basement was not an

adverse action). Thus, Maine cannot establish a prima facie discrimination claim on these

facts.

         As for his retaliation claim, however, Maine must only “show that a reasonable

employee would have found the challenged action materially adverse, which in this context

means it well might have dissuaded a reasonable worker from making or supporting a

                                               40
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 41 of 66



charge of discrimination.” Burlington N., 548 U.S. at 68 (internal quotation marks and

citation omitted). As such, the denial of training opportunities may form the basis of a

retaliation claim where there is evidence that the training was required for the employee’s

professional development or that the employee was harmed by the denial. See Allen v.

Napolitano, 774 F.Supp.2d 186, 204 (D.D.C. 2011) (noting that a plaintiff must show a

change in her employment or “objectively tangible harm” as a result of not receiving the

training).

       Here, Maine repeatedly insists that he could not perform his assignments without

receiving training on NBS PRISM because he had not worked with the system in four years

and it had changed significantly during that time. (See Am. Compl. ¶ 36). In response, HHS

provides evidence that the Agency did in fact provide Maine with the opportunity for

training—indeed, Maine’s supervisors informed him that he was to consult Carolyn

Hayden-Kaplowitz, another contract specialist, for any help refreshing his memory on

processing orders using NBS PRISM. (See Aug. 6–14, 2013 Emails from Russell, ECF

No. 43-21). Despite this opportunity for informal training, Maine never sought Hayden-

Kaplowitz’s assistance and failed to participate in mandatory training sessions with her.

(See Hayden Dep. at 28:8–22, ECF No. 43-22). Because the record shows that Maine

turned down the opportunity for informal training, he cannot assert that he was tangibly

harmed by the Agency’s refusal to enroll him in a formal NBS PRISM training course.

       As for Maine’s assertion that his supervisors retaliated against him by failing to

provide him a functional computer, this allegation is belied by evidence that Maine himself

failed to take reasonable action to remedy the issue. Despite being instructed on August 1,

                                            41
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 42 of 66



2013 to take his computer with him to GDC, Maine failed to do so. (See July 18, 2013

Email from Russell). When Maine informed Russell that he could not physically unlock

the computer from his previous workstation, the agency promptly provided a loaner

computer, which Russell observed on Maine’s desk in September 2013. (See Aug. 1, 2013

Email from Russell, ECF No. 43-20; see also George Martinez Aff. ¶ 13(c), ECF No. 43-

17). Thus, even if Maine’s supervisors initially failed to provide him with a functional

computer at GDC, the record reveals that Maine’s computer troubles likely persisted

because of his own actions. Accordingly, Maine’s receipt of a faulty computer does not

constitute a materially adverse action.

       Finally, to the extent Maine argues that his supervisors placed him “in two

hazardous work spaces with grossly substandard office space and equipment,” these

allegations also fall short of a materially adverse action. As a preliminary matter, an

employee’s placement in objectional physical office space with inadequate equipment does

not constitute a materially adverse employment action. See Wonasue v. Univ. of Md.

Alumni Ass’n, 984 F.Supp.2d 480, 492 (D.Md. 2013) (holding that “moving an employee

to an inferior office or eliminating the employee’s work station” does not constitute an

adverse employment action in a retaliation claim (citation omitted)). Moreover, although

Maine provides undated photographs of a scratched desk, sliding door track, a chair, and a

laptop computer, he does not introduce any evidence that he promptly brought these

concerns to the attention of his supervisors or that his supervisors were indifferent to his

concerns. Rather, the record suggests that Russell was receptive to Maine’s complaints and

promptly arranged for accommodations. (See Feb.–May 2015 Emails re: Office Space &

                                            42
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 43 of 66



Move, ECF No. 43-19). Indeed, the Agency later replaced his desk, repaired a ceiling tile,

relocated the phone and internet jack, taped down any exposed cords, ordered a new filing

cabinet, and eliminated the hissing or buzzing noise that Maine reported hearing. (See Gary

Martinez Dep. Excerpts at 46:15–50:10, ECF No. 43-18). For these reasons, Maine cannot

show that receiving a less-than-ideal workspace and equipment constitutes a materially

adverse action.

       In sum, the evidence regarding Maine’s denial of training and inadequate equipment

does not amount to an adverse action for the purposes of his Title VII discrimination claim.

Additionally, Maine cannot rely on his complaints of inadequate training and equipment at

GDC—which were perpetuated, in part, by his own actions—as the basis of his retaliation

claim.10 Accordingly, HHS is entitled to judgment in its favor.

              b.     Other Training Opportunities

       Maine asserts that his supervisors retaliated and discriminated against him by

denying his request for a “Simplified Acquisitions & Delegated Procurement” course in

May 2016, rejecting his request for an “unlimited warrant application package” in July

2016, and denying him the opportunity to attend a “Leadership Excellence in Acquisitions”

training in March 2017. (Am. Compl. ¶¶ 97, 105, 130).


       10
          On this point, the Court notes that Maine introduced evidence that in June 2014,
Goodger told Maine’s coworker Joycelyn Bacchus that Maine was not getting the training
he needed “[b]ecause he went to EEO.” (Decl. of Joycelyn Bacchus ¶ 9, ECF No. 10-2). In
that conversation, Goodger added that he “does not like losing EEO cases.” (Id.). However,
because Maine has not presented evidence sufficient to raise a dispute of material fact
regarding whether his denial of training was a materially adverse action for the purposes
of his retaliation claim, the Court need not consider whether these statements constitute
direct evidence of Goodger’s purported retaliatory animus.
                                            43
         Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 44 of 66



         In some instances, denial of professional development opportunities could be a

materially adverse action. See Burlington N., 548 U.S. at 69 (2006) (noting that “excluding

an employee from a weekly training lunch that contributes significantly to the employee’s

professional advancement might well deter a reasonable employee from complaining about

discrimination”). Still, there must be evidence that the training is necessary for the

employee’s professional development such that denial of the training causes objectively

tangible harm. See Jensen-Graf, 616 F.App’x at 598; see also Allen, 774 F.Supp.2d at 204

(dismissing retaliation claim based on refusal to authorize training courses when plaintiff

failed to allege any significant change in her employment or objectively tangible harm).

         Although Maine generally alleges that the Simplified Acquisitions & Delegated

Procurement course was “an intricate part” of his “reintegration” into the contract specialist

position at GDC, (Am. Compl. ¶ 103), he fails to explain precisely how this course was

necessary for his professional development. Indeed, because Maine had been working at

GDC for nearly three years at that point, it is unclear to the Court why this course would

be required for Maine’s “reintegration.” Maine also fails to provide sufficient explanation

regarding why the unlimited warrant application and leadership course were required for

his professional development. Beyond that, HHS explains that Maine’s supervisors denied

these requests because the outside training courses exceeded the Agency’s budget and

Maine did not need an “unlimited warrant” to complete his assignments. (Reply at 19 &

n.10).

         Because Maine has not shown that denial of these opportunities constitutes an

adverse employment action or a materially adverse action—and because, in any event,

                                             44
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 45 of 66



HHS has provided a legitimate, nondiscriminatory reason for its decision—the Agency is

entitled to judgment in its favor.

              c.     Flex-Time Schedule and Telework

       Maine complains that his supervisors improperly denied his request for a flex-time

schedule upon his assignment to GDC and later denied his request for telework. (Am.

Compl. ¶¶ 89–90, 162). These decisions, however, do not constitute adverse or materially

adverse employment actions. See Parsons v. Wynne, 221 F.App’x 197, 199 (4th Cir. 2007)

(finding that employee’s removal from an alternate work schedule would not have

dissuaded a reasonable worker from making or supporting a charge of discrimination).

Accordingly, HHS is entitled to judgment in its favor on this charge.

       3.     Failure to Promote

              a.     2014 Vacancy

       Maine contends that his non-selection for the 2014 job vacancy was the result of

retaliation and discrimination. Because Maine does not present any direct evidence of

retaliation or discrimination, the Court must determine whether Maine has set forth a prima

facie case under the McDonnell Douglas framework.

                     i.      Retaliation

       To establish a prima facie retaliation claim, Maine must show “(1) that [he] engaged

in protected activity, (2) that the employer took a materially adverse action against [him]

and (3) there is a causal connection between the protected activity and the adverse action.”

See Evans v. Int’l Paper Co., 936 F.3d 183, 195 (4th Cir. 2019) (citations omitted). Here,

the parties do not dispute that Maine engaged in protected activity when he filed EEO

                                            45
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 46 of 66



complaints in 2008 and 2013. Further, it is undisputed that failure to promote constitutes

an adverse employment action. See Bryant v. Aiken Reg’l Med. Ctrs. Inc., 333 F.3d 536,

544 (4th Cir. 2003) (stating that “[i]t has long been clear that failure to promote an

employee constitutes an adverse employment action for the purposes” of Title VII

(citations omitted)). Thus, the Court must only examine whether there is a sufficient causal

connection between his protected activity and the challenged employment action.

       Maine alleges that Goodger was aware of Maine’s 2008 EEO complaint when he

made the decision not to interview Maine for the 2014 job vacancy. (See Am. Compl. ¶ 22).

Importantly, however, “[k]nowledge alone . . . does not establish a causal connection.”

Price v. Thompson, 380 F.3d 209, 213 (4th Cir. 2004). There must also be “some degree

of temporal proximity to suggest a causal connection.” Constantine v. Rectors & Visitors

of George Mason Univ., 411 F.3d 474, 501 (4th Cir. 2005). As such, a “lengthy time lapse

between the [defendant’s] becoming aware of the protected activity and the alleged

adverse . . . action” often “negates any inference that a causal connection exists between

the two.” Id. (internal quotation marks and citation omitted). Even “a lapse of as little as

two months between the protected activity and an adverse employment action is

sufficiently long so as to weaken significantly the inference of causation.” Clarke v.

DynCorp Int’l, 962 F.Supp.2d 781, 790 (D.Md. 2013) (internal quotation marks and

citation omitted). Because several years passed between Maine’s 2008 EEO complaint and

Goodger’s decision not to hire him for the 2014 promotion, the Court declines to infer that

a causal link exists between the two events.



                                               46
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 47 of 66



       In addition to Maine’s 2008 EEO activity, Maine also filed an EEO complaint in

August 2013. (See Joint Mot. Ext. Time ¶ 3). Although this complaint is closer in time to

his non-selection for the February 2014 promotion, Maine does not allege or otherwise

show that Goodger was aware of the 2013 complaint at the time he made the adverse hiring

decision. See Strothers v. City of Laurel, 895 F.3d 317, 336 (4th Cir. 2018) (“[N]o causal

connection can exist between an employee’s protected activity and an employer's adverse

action if the employer was unaware of the activity.”). Because Maine cannot show a causal

connection between any of his EEO activity and his non-selection for the 2014 position,

Maine has failed to establish a prima facie retaliatory failure-to-promote claim.

                     ii.    Discrimination

       As for his prima facie failure-to-promote claim on the basis of discrimination, Maine

must show that: (1) he is a member of a protected class; (2) there was a specific position

for which he applied; (3) he was qualified for that position; and (4) his employer rejected

his application under circumstances that give rise to an inference of discrimination. See

Bryant, 333 F.3d at 544–45 (citation omitted). There is no dispute that Maine, who is Black

and Jamaican, is a member of a protected class; that Maine applied for the 2014 job

opening; and that Maine was qualified for the position. Thus, the Court must only

determine whether the circumstances of Goodger’s hiring decision give rise to an inference

of discrimination.

       Maine argues that the circumstances here give rise to an inference of discrimination

because Goodger declined to interview Maine for the position despite his placement in the

top six candidates. HHS responds that Goodger’s decision not to interview Maine is

                                             47
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 48 of 66



irrelevant because Maine had worked under Goodger for eighteen months and Maine’s

performance was therefore well-known to Goodger by that time. While this may be so, the

Agency’s argument does not account for Maine’s assertion that Goodger’s offered various

explanations for why he declined to interview Maine. First, Goodger stated that he

interviewed the top four to six applicants based on the ratings and recommendations by

Holliday and Marcotte; however, Maine was in the top six applicants based on scores, and

Maine even received Marcotte’s recommendation for a second interview. (Am. Compl.

¶¶ 79, 80, 82). According to Maine, Goodger later stated he only had Holliday and Marcotte

do the first round of interviews “to get their scores and thoughts, not to determine who

should be interviewed in the second round.” (Id. ¶ 81). Goodger subsequently explained

that he did not interview Maine because he met with Holliday after the initial interviews,

at which time Holliday said he did not concur with Marcotte’s recommendation for Maine

to receive a second interview. (Id. ¶ 83). At another point, Goodger said that he did not

interview Maine because he did not think he was capable of performing the job. (Id. ¶ 84).

As a general principle, a supervisor’s changing explanation for a particular action can give

rise to an inference of discrimination. Cf. Reeves, 530 U.S. at 147 (“In appropriate

circumstances, the trier of fact can reasonably infer from the falsity of the explanation that

the employer is dissembling to cover up a discriminatory purpose.”). Accordingly, the

Court finds that Maine has adequately established the fourth element of a prima facie

discriminatory failure-to-promote claim.

       Because Maine has established a prima facie case of employment discrimination,

the burden shifts to HHS to provide a legitimate non-discriminatory reason for its decision.

                                             48
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 49 of 66



HHS has done so here: Goodger did not hire Maine because Cortes-Shrank was the most

qualified candidate. Cortes-Shrank had nearly five years of experience as a GS-14, whereas

Maine was a GS-13. (Compare Justification for Selection of Cortes-Shrank at 1, ECF No.

43-47 with Maine Resume at 1–7, ECF No. 10-33). In her prior position, Cortes-Shank was

responsible for providing guidance and mentoring for other contract specialists, and such

experience was directly relevant to the vacant supervisory position. (See Justification for

Selection of Cortes-Shrank at 1). Further, Cortes-Shrank’s educational background was

superior—she held a master’s degree, whereas Maine was still pursuing one. (Compare id.

with Maine Resume at 7). Cortes-Shrank also held an unlimited contracting warrant.

(Justification for Selection of Cortes-Shrank at 1). At bottom, Maine’s assertion that “[his]

qualifications were plainly superior” to Cortes-Shrank’s, (Am. Compl. ¶ 77), is

inconsistent with the record evidence.

       For his part, Maine responds that the Agency’s proffered justification is pretextual

because the job vacancy was not advertised with a veterans’ preference. Additionally,

Maine argues that Goodger lacks credibility because it was Goodger who “had deliberately

undermined [Maine’s] candidacy, at the time of his first round interview, by depriving him

of a working computer and the training that he needed to perform his new job effectively.”

(Opp’n at 18). These arguments fall short. First, although the vacancy was not announced

with veterans’ preference, it was lawfully advertised under the Agency’s direct hire

authority and merit promotion procedures. (See 2014 Job Posting, ECF No. 12-5); see also

Burroughs v. Dep’t of Army, 446 F.App’x 278, 281–82 (Fed. Cir. 2011) (affirming that

agency does not violate veterans’ preference laws by issuing a vacancy announcement

                                             49
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 50 of 66



under merit promotion procedures). Accordingly, Maine was not entitled to any additional

preference, and HHS’s failure to utilize the veterans’ preference procedure does not

constitute evidence of pretext. Further, as discussed above, any effects of Maine’s faulty

equipment or lack of training after his arrival at GDC were in part due to his own failure

to report the issues to his supervisors or to make use of the informal training that was

available to him. Lastly, Maine does not explain how he was more qualified than Cortes-

Shrank, and therefore cannot avoid the fact that relative employee qualifications “are

widely recognized as valid, non-discriminatory bases for any adverse employment

decision.” Evans, 80 F.3d at 960 (citations omitted). As such, Maine cannot demonstrate

that the Agency’s justification is pretextual.

       In sum, HHS has established a legitimate, nondiscriminatory reason for declining to

select Maine for the 2014 job vacancy, and Maine has not introduced sufficient evidence

to show that the Agency’s stated reason is pretextual. For these reasons, HHS is entitled to

judgment in its favor.

              b.     2017 & 2018 Positions

       Maine also alleges that his non-selection for the GS-1101-14 job announcements in

2017 and 2018 constitutes retaliation and discrimination under Title VII. The Court

evaluates these claims under the McDonnell Douglas framework.

       For the purposes of Maine’s retaliation claim, the Court presumes that Maine

believes these adverse employment decisions were in retaliation for his August 2016 EEO

complaint, which he amended through April 2017. (See Am. Compl. ¶¶ 109–11). Although

the 2017 non-selection is temporally close to Maine’s 2017 EEO activity, his claim

                                                 50
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 51 of 66



nonetheless fails. First, mere temporal proximity is not necessarily enough to create a jury

issue as to causation. Indeed, “[w]here timing is the only basis for a claim of retaliation,

and gradual adverse job actions began well before the plaintiff had ever engaged in any

protected activity, an inference of retaliation does not arise.” Francis v. Booz, Allen &

Hamilton, Inc., 452 F.3d 299, 309 (4th Cir. 2006) (citations omitted).

       By the time the 2017 and 2018 vacancies were announced, Maine had amassed a

well-documented history of disciplinary suspensions and poor performance evaluations.

Because issues with Maine’s job performance had arisen gradually prior to his 2016 and

2017 EEO activity, his failure to be selected for the 2017 and 2018 job openings does not

give rise to an inference of retaliation. In addition, because Maine fails to identify the hiring

decisionmakers for the 2017 and 2018 positions, he cannot show that they knew about his

protected activity and that they took the adverse employment actions against him shortly

after becoming aware of such activity. See Strothers, 895 F.3d at 336. For these reasons,

Maine has not set forth a prima facie retaliatory failure-to-promote claim for the 2017 or

2018 job openings, and HHS is entitled to judgment in its favor.

       Maine also states that his non-selection for the 2017 and 2018 job positions

constitutes discrimination under Title VII. Once again, Maine fails to establish that he was

qualified for the positions or provide any facts that would give rise to an inference that his

non-selection was due to his race or national origin. Additionally, Maine cannot establish

a prima facie case for the 2017 vacancy because no one was ultimately selected for the

position. See Bowie v. Ashcroft, 283 F.Supp.2d 25, 31 (D.D.C. 2003) (“When a

government agency cancels a vacancy announcement and no one outside the protected

                                               51
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 52 of 66



class is hired to fill the position, the plaintiff cannot establish [a] prima facie case . . . .”

(citations omitted)); Fornah v. Univ. of Md., No. CBD-08-1951, 2009 WL 3247423, at *5

(D.Md. Sept. 30, 2009) (“Plaintiff cannot make a prima facie case for discrimination

because Defendant cancelled the search for [the job vacancy] . . . .”). As to the 2018

position, Maine cannot set forth a prima facie case that he suffered discrimination on

account of his national origin or race because the Agency ultimate hired Sharmaine Fagan-

Kerr, who is Jamaican. (Cortes-Shrank Aff. ¶ 36, ECF No. 43-43); see also Miles v. Dell,

Inc., 429 F.3d 480, 488 (4th Cir. 2005) (“[W]hen someone within [plaintiff’s] protected

class is hired . . . that fact ordinarily gives rise to an inference that the defendant did not

[discriminate against plaintiff] because of her protected status.”). Accordingly, Maine has

not set forth a prima facie discriminatory failure-to-promote claim for the 2017 or 2018 job

openings, and HHS is once again entitled to judgment in its favor.

              c.      Transfer to NITAAC

       Maine alleges that Goodger retaliated and discriminated against him by denying his

request for reassignment to the NITAAC in March 2017. In the context of these allegations,

Maine explains that his “qualifications . . . [were] equal to, or exceed[ed] those of most

employees occupying” contract specialist positions at NITAAC and “Eric Chapman, a

comparably placed employee of the simplified acquisition team . . . had been allowed

many reassignment opportunities.” (Am. Compl. ¶¶ 134–35). According to Maine,

Chapman has thus “been able to continue his fast-paced growth track, and has been given

the opportunity to receive more rewarding and higher-skilled assignments.” (Id. ¶ 136).



                                               52
         Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 53 of 66



         Aside from Maine’s bare-bones allegations that he is more qualified than other

contract specialists who currently work at NITAAC, he fails to provide any facts

establishing that he applied for a particular position at NITAAC and was actually qualified

for the position. Additionally, although Maine attempts to identify Chapman as a

comparator, he does not provide any information regarding Chapman’s status as a member

outside of the protected class. Further, to the extent that Maine believes this action was the

result of retaliation, Maine fails to provide any evidence of a causal link between his EEO

activity and Goodger’s decision. Indeed, because issues with Maine’s job performance had

arisen gradually prior to his 2016 and 2017 EEO activity, Goodger’s decision to deny

Maine’s transfer request does not give rise to an inference of retaliation.

         For these reasons, Maine has not set forth a prima facie discrimination or retaliation

claim as to his 2017 request for reassignment, and the Agency is entitled to judgment in its

favor.

         4.     Disciplinary Suspensions

         Maine next argues that his supervisors retaliated and discriminated against him by

designating him as AWOL, issuing him a letter of reprimand, and imposing a seven-day

suspension and two fourteen-day suspensions against him. Because Maine does not

introduce any direct evidence of retaliation or discrimination as to these claims, the Court

will proceed under the McDonnell Douglas framework.

         As a preliminary matter, Maine’s AWOL status and the letter of reprimand do not

constitute adverse actions because they did not result in a loss of pay. See Wonasue, 984

F.Supp.2d at 492 (explaining that considering an employee AWOL is not an adverse

                                               53
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 54 of 66



action). By contrast, it is well-established that unpaid suspensions rise to the level of

adverse employment actions. See Allen v. Rumsfeld, 273 F.Supp.2d 695, 705–06 (D.Md.

2003) (finding that a ten-day unpaid suspension was an adverse action); Parkinson v. Anne

Arundel Med. Ctr., Inc., 214 F.Supp.2d 511, 518 (D.Md. 2002) (noting that one-day,

unpaid suspension could qualify as an adverse employment action (citing Spriggs v.

Diamond Auto Glass, 242 F.3d 179, 190 (4th Cir. 2001))). Accordingly, the Court will

confine its analysis to Maine’s disciplinary suspensions.

       To set forth a prima facie case of discriminatory discipline, a plaintiff must

demonstrate that he engaged in prohibited conduct similar to that of one outside of his

protected class and was disciplined more severely than the other individual. See Purchase

v. Astrue, 324 F.App’x 239, 242 (4th Cir. 2009). In other words, the plaintiff must show

that the prohibited conduct in which he engaged was comparable in seriousness to

misconduct of employees outside the protected class, and the disciplinary measures

enforced against him were more severe than those enforced against other employees. See

Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993) (citation omitted).

       When assessing misconduct, “precise equivalence in culpability between employees

is not the ultimate question.” Moore v. City of Charlotte, 754 F.2d 1100, 1107 (4th Cir.

1985) (citation omitted). Instead, a comparison of the relative severity of employees’

misconduct can be made “in light of the harm caused or threatened to the victim or society,

and the culpability of the offender.” Id. (citation omitted). Nevertheless, while any

comparison “will never involve precisely the same set of work-related offenses occurring

over the same period of time and under the same sets of circumstances,” Cook, 988 F.2d

                                            54
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 55 of 66



at 511 (citation omitted), “the similarity between comparators and the seriousness of their

respective offenses must be clearly established in order to be meaningful,” Lightner v. City

of Wilmington, 545 F.3d 260, 265 (4th Cir. 2008) (citation omitted).

       Here, Maine alleges that he received a fourteen-day suspension for sending emails

outside his chain of command while “Robert Coen, a white male with no prior EEO activity

who was the Director of NITAAC in OLAO, and who reported to Brian Goodger, was

given only a three-day suspension for theft of Agency funds.” (Am. Compl. ¶ 63). Indeed,

Goodger testified that he recommended a three-day suspension for Coen due to “some

irregularities with his travel reimbursement forms” that suggested “he was skimming off

of the top, so to speak.” (June 5, 2015 Goodger Dep. at 68:10–15; see also Feb. 19, 2016

Goodger Dep. at 24:7–18). Goodger also required Coen to pay back the missing funds.

(June 5, 2015 Goodger Dep. at 68:16–20).

       Although Coen is an employee outside of the protected class who was disciplined

less severely for a work-related offense, the Court cannot say the “seriousness” of Coen’s

offense is “clearly established.” See Lightner, 545 F.3d at 265. At the outset, it is difficult

to determine the exact nature of Coen’s offense based on the evidence in the record. For

example, while Goodger’s comment that Coen was “skimming off of the top” suggests

intentional conduct, his characterization of the offense as mere “irregularities” with travel

reimbursement forms could suggest that Coen’s conduct was inadvertent. Beyond this

testimony, Maine does not point to any evidence regarding the circumstances of the

offense, including the amount that was stolen, the scope of Coen’s improper conduct, or

any other context of the purported theft. Additionally, Maine does not make any suggestion

                                              55
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 56 of 66



that Coen had a history of misconduct or had received previous reprimands. See Sook Yoon

v. Sebelius, 481 F.App’x 848, 850 (4th Cir. 2012) (noting that work history is a relevant

factor in determining comparability (citation omitted)). Indeed, Goodger also indicated

that, to his knowledge, it was Coen’s first offense. (June 5, 2015 Goodger Dep. at 69:4–5;

Feb. 19, 2016 Goodger Dep. at 24:12–14). Without details regarding the context of the

offense or Coen’s employment record, the Court cannot adequately compare the relative

severity of the misconduct. Thus, Maine fails to establish a prima facie case of

discriminatory discipline.

       As for his retaliation claim, Maine must establish a prima facie case by showing

“(1) that [he] engaged in protected activity, (2) that the employer took a materially adverse

action against [him] and (3) there is a causal connection between the protected activity and

the adverse action.” Int’l Paper, 936 F.3d at 195. The first and second elements are not in

dispute—Maine engaged in repeated EEO activity and unpaid suspensions are materially

adverse actions for the purpose of a Title VII claim. Maine fails, however, to establish a

causal link between his protected activity and the disciplinary actions against him.

Although Maine filed an EEO complaint in August 2013—shortly before Russell issued a

letter of reprimand against Maine in September 2013—Maine does not provide any

evidence that Russell was aware of Maine’s August 2013 EEO complaint. Likewise, Maine

has not proven that Russell was aware of his August 2013 or August 2014 EEO activity

prior to his disciplinary suspensions in 2014 and 2015. As such, Maine apparently asks the

Court to infer that Russell instituted these disciplinary actions against Maine in 2013 as

retaliation for his 2008 EEO complaint. As noted above, however, a “lengthy time lapse

                                             56
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 57 of 66



between the [defendant’s] becoming aware of the protected activity and the alleged

adverse . . . action” often “negates any inference that a causal connection exists between

the two.” Constantine, 411 F.3d at 501 (citation omitted). Given the length of time between

Maine’s 2008 EEO complaint and the disciplinary actions against him in 2013 through

2015, Maine cannot show a causal connection sufficient to establish a prima facie

retaliation case.

       Even if Maine could set forth a prima facie claim for discriminatory or retaliatory

discipline, his claims would still fail under the McDonnell Douglas burden-shifting

framework because HHS offers a legitimate, non-retaliatory reason for its actions. Pursuant

to NIH procedures, a letter of reprimand is the lowest level of formal discipline, followed

in severity by a suspension without pay. (See NIH Table of Penalties at 1, ECF No. 43-24).

For a charge of “failure to follow instructions,” NIH’s guidance suggests that a first action

results in discipline from a reprimand to five-day suspension; a second action would result

in a seven to thirty-day suspension; and a third action would lead to a fourteen-day

suspension up to removal. (Id.).

       On August 2, 2013, Russell issued a “Letter of Warning” after Maine failed to attend

the May 2013 Financial Report meeting on June 28, 2013 per Russell’s instructions. (Aug.

2, 2013 Warning Letter at 1, ECF No. 43-25; see also Russell Aff. ¶ 22, ECF No. 43-4).

On September 30, 2013, Russell issued an “Official Letter of Reprimand” after Maine,

among other things, failed to comply with Russell’s instructions to shadow another

employee GDC; refused to provide evidence of a service request for his computer; and

openly questioned Russell’s whereabouts, leave type, decisions, and judgments when

                                             57
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 58 of 66



addressing his own unexcused absences. (Sept. 30, 2013 Reprimand at 1–2, ECF No. 43-

26). In February 2014, Russell issued a notice of a proposed suspension for seven days for

failure to follow supervisory instructions after Maine failed to complete an annual ethics

training despite receiving several emails directing him to do so. (Feb. 12, 2014 Proposed

Suspension at 1–5, ECF No. 43-29); see also Email re: Ethics Training at 1–5, ECF No.

43-27). The seven-day suspension was later upheld by Goodger. (See Mar. 21, 2014

Decision re: Suspension, ECF No. 43-30). In August 2014, Russell proposed a fourteen-

day suspension after Maine failed to follow her instructions to process his assigned

requisitions over a period of several months. (Aug. 12, 2014 Proposed Suspension, ECF

No. 43-31). Goodger also upheld this suspension. (Dec. 12, 2014 Decision re: Suspension,

ECF No. 43-32).

       Additionally, Russell informed Maine in April 2014 that he should direct his

questions and concerns within his chain-of-command, and that he should cease including

the human resources director on his correspondence. (Apr. 11, 2014 Email, ECF No. 43-

33). Goodger also specifically instructed Maine not to include the director on any email

chains. (July 31, 2015 Email Chain at 1, ECF No. 43-34). On August 4, 2015, Russell gave

Maine a “direct order to cease and desist emailing individuals that are not in [his] present

‘Chain of Command or Designee,’” advising him that failure to follow this directive may

result in disciplinary action. (Id. at 5). Later that day, however, Maine included the director

on email chains despite these express instructions. (Id. at 2–3). As a result, on August 28,

2015, Russell issued Maine a second proposed fourteen-day suspension for failure to



                                              58
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 59 of 66



follow instructions, which was again upheld by Goodger. (Aug. 28, 2015 Proposed

Suspension, ECF No. 43-35; Oct. 6, 2015 Decision re: Suspension, ECF No. 43-36).

       Maine attempts to cast blame for his first two suspensions—i.e., his suspensions for

failing to complete the ethics training and process his assigned acquisitions—on his

supervisors’ failure to provide him a working computer and refusal to provide training in

the NBS PRISM system. These explanations fall short. The record shows that Maine was

supplied a loaner laptop on August 1, 2013, which afforded him access to the internet and

his NIH email account in order to timely complete the ethics training. Additionally, the

Agency made another GDC employee available as a resource for assistance with the NBS

PRISM system, but Maine refused her help because he questioned whether she had

sufficient “background knowledge” to train him. Thus, Maine fails to show that the

Agency’s explanation for his first and second disciplinary suspensions is pretextual.

       As for his third suspension, Maine suggests that the punishment was improper

because he was entitled to contact the Agency’s human resources director on matters

relating to his performance plan, which he contends “was being mishandled” by his

supervisors. (Opp’n at 14). Regardless of Maine’s view, however, his supervisors had

instructed him that he should not send emails outside of his chain-of-command; thus, it

was within his supervisors’ authority to suspend him for violating a direct order. Even

where it appears a supervisor “overreacted to the multiple complaints regarding [the

plaintiff’s] behavior,” Amirmokri v. Abraham, 437 F.Supp.2d 414, 424 (D.Md. 2006),

aff’d, 266 F.App’x 274 (4th Cir. 2008), a court should not “sit as a kind of super-personnel

department weighing the prudence of employment decisions made by [employers] charged

                                            59
        Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 60 of 66



with employment discrimination,” DeJarnette v. Corning Inc., 133 F.3d 293, 299 (4th Cir.

1998) (citation omitted). Accordingly, Maine cannot show that the Agency’s stated

justification is pretextual.

       As the record shows, the Agency’s progressive disciplinary actions against Maine

were a result of repeated episodes of insubordination and, in terms of severity, fell within

the range of NIH’s table of penalties. Moreover, despite his disagreement with his

supervisor’s decisions, Maine does not deny that he committed the charged conduct. In

sum, HHS has satisfied its burden under McDonnell Douglas to establish a legitimate,

nondiscriminatory reason for its disciplinary actions against Maine, and Maine has failed

to show that this reason is pretextual. Accordingly, the Court will enter judgment in favor

of HHS.

       5.      Incomplete or inaccurate performance reviews

       Maine next argues that Russell, Holliday, and Cortes-Shrank retaliated and

discriminated against him by giving him inaccurate or incomplete performance reviews.

Once again, the Court will evaluate these claims under the McDonnell Douglas framework.

       At the outset, courts generally find that poor performance evaluations do not rise to

the level of adverse or materially adverse employment actions. See, e.g., Bryant v.

McAleenan, No. ELH-18-1183, 2019 WL 4038565, at *19 (D.Md. Aug. 27, 2019)

(concluding that a “poor performance evaluation on [plaintiff’s] mid-year assessment” was

insufficient to give rise to a retaliation claim), aff’d sub nom. Bryant v. Wolf, 785 F.App’x

130 (4th Cir. 2019). A downgrade of a performance evaluation could constitute an adverse

action, however, if it has a tangible effect on the terms, conditions, or benefits of

                                             60
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 61 of 66



employment. See James, 368 F.3d at 377. Put differently, a poor performance evaluation

“is actionable only where the employer subsequently uses the evaluation as a basis to

detrimentally alter the terms or conditions of the recipient’s employment.” Id. (quoting

Spears v. Mo. Dep’t of Corr. & Human Res., 210 F.3d 850, 854 (8th Cir. 2000)). Thus,

“[a]n evaluation merely causing a loss of prestige or status is not actionable.” James, 368

F.3d at 377 (quoting Cossette v. Minn. Power & Light, 188 F.3d 964, 972 (8th Cir. 1999)).

       Here, Maine alleges that Russell failed to give him a “closeout” PMAP rating for

his previous position after his reassignment to GDC; issued “generic” PMAPs with

“irregularities” in 2013; and delivered his 2014 PMAP three months late without meeting

with him to discuss. (See Am. Compl. ¶¶ 65–67, 69). Maine therefore appears to challenge

not the substance of these evaluations, but rather the manner in which the performance

evaluations were issued. The Court is not aware, however, of any cases suggesting that a

supervisor’s failure to follow certain employee evaluation procedures rises to the level of

an adverse employment action. And in any event, Maine does not explain how these

deficiencies affected the terms and conditions of his employment. Accordingly, these

allegations do not support Maine’s Title VII claims.

       As for his 2014 PMAP, Maine complains that Russell gave him a “negative progress

review” that incorrectly indicated “he had refused to take necessary training and had failed

to process GDC requisitions.” (See Am. Compl. ¶¶ 68–70). Maine also alleges that it was

inappropriate for Holliday to complete Maine’s 2016 PMAP because Holliday became

Maine’s supervisor with “only two months remain[ing] in the 2016 rating period” and

therefore was “clearly unfamiliar” with Maine’s accomplishments. (Id. ¶ 127). Maine also

                                            61
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 62 of 66



complains that Cortes-Shrank “[d]eliver[ed] Mr. Maine’s 2018 Mid-Year Report on the

floor of the warehouse,” during which she made “false allegations against him” and “[his]

work product” within earshot of other employees. (Id. ¶ 187). Specifically, Maine alleges

that Cortes-Shrank falsely asserted he “was not working independently,” which he explains

can be disproven through his “email correspondence with Cortes-Shrank, as well as by his

work product.” (Id. ¶ 138). Maine also states that she refused to answer his questions or

“provide documentation with respect to her attacks upon him and upon his work product.”

(Id. ¶¶ 138–40).

       Maine asserts that these negative performance evaluations “resulted in Mr. Maine’s

losing his expected within-grade salary increase for 2015” and “led to the denial of his

within grade increase” for subsequent years. (Id. ¶¶ 70, 186, 187, 190, 192). As HHS points

out, however, Maine was only eligible for periodic step increases every two years. See 5

U.S.C. § 5335(a). Maine received his increase to a GS-13, Step 6 in January 2016, and was

advanced to Step 7 in 2018. (SF-50 Notifications of Personnel Action, ECF No. 43-59).

Because Maine received within-grade increases, Maine cannot demonstrate that his

supervisors used the negative “evaluation[s] as a basis to detrimentally alter the terms or

conditions” of his employment.11 See Spears, 210 F.3d at 854. Accordingly, Maine’s

negative performance reviews do not constitute an adverse employment action for the

purposes of Title VII.


       11
          Moreover, because Maine failed to challenge the alleged denial of within-grade
increases in his EEO complaints, he has failed to exhaust his administrative remedies for
these claims. See 42 U.S.C. § 2000e-16; Laber v. Harvey, 438 F.3d 415–16 (4th Cir. 2006)
(en banc).
                                            62
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 63 of 66



       Separately,   Maine     also   states        that   he   “should   have   been   rated

Exceptional/Outstanding in every category.” (Am. Compl. ¶ 127). Despite this assertion,

Maine fails to introduce any evidence that “the evaluation[s] contained falsehoods, as

opposed to mere disagreements over his performance.” James, 368 F.3d at 378. In fact, the

record shows that Maine’s low performance evaluations accurately reflected his

unsatisfactory performance. First, Maine failed to process a single requisition between

August 2013 and December 2014. (See Requisition Chart, ECF No. 43-23). As described

above, Maine was disciplined on several occasions between 2013 and 2015 for failure to

follow his supervisors’ direct orders and instructions. Further, Maine’s low performance

review for 2018 was due to his supervisor’s observation that Maine “did not perform

enough work compared to other similarly-situated employee[s];” [t]he other employees did

at least [600–700] purchase orders during the year, but [Maine] did less than 200”; Maine

“doesn’t want to take any cases over $3500”; and “other employees . . . have to take on

[Maine’s] work when he doesn’t complete his.” (See Cortes-Shrank Aff. ¶ 27; Suppl.

Cortes-Shrank Aff. ¶ 27, ECF No. 43-45). In sum, because there is no evidence that

Maine’s dissatisfaction with his performance reviews goes beyond mere disagreement with

his supervisors, they cannot form the basis for his claims of retaliation or discrimination.

See James, 368 F.3d at 378; see also Thorn v. Sebelius, 766 F.Supp.2d 585, 601 (D.Md.

2011) (“[I]nstances where [plaintiff] disagreed with the management style or decisions of

those who supervised him . . . alone [are] not actionable under Title VII.” (citation

omitted)), aff’d, 465 F.App’x 274 (4th Cir. 2012); Allen v. Baltimore Cnty., No. L-01-863,

2002 WL 32325675, at *3 (D.Md. Sept. 17, 2002) (“A plaintiff cannot establish a Title VII

                                               63
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 64 of 66



claim based solely on disagreements with workplace decisions.” (citing DeJarnette, 133

F.3d at 299)), aff’d, 61 F.App’x 69 (4th Cir. 2003). Accordingly, HHS is entitled to

judgment in its favor.

       6.     Retaliatory Hostile Work Environment

       Finally, Maine asserts that Cortes-Shrank and Holliday created a retaliatory hostile

work environment.12 In general, the “adverse employment action” requirement of a Title

VII retaliation claim may be satisfied by establishing a hostile work environment. See Von

Gunten v. Maryland, 243 F.3d 858, 869 (4th Cir. 2001) (“Retaliatory harassment can

constitute [an] adverse employment action.”), abrogated on other grounds by Burlington

N., 548 U.S. at 67–68. A hostile work environment amounts to actionable retaliation only

if “it well might have dissuaded a reasonable worker from making or supporting a charge

of discrimination.” Burlington N., 548 U.S. at 68 (internal quotation marks and citation

omitted). Thus, although “Title VII’s antiretaliation provision must be construed to cover

a broad range of employer conduct,” Thompson v. N. Am. Stainless, LP, 562 U.S. 170,

173 (2011), not every uncomfortable moment in the workplace will constitute an adverse

action. Indeed, “[a]n employee’s decision to report discriminatory behavior cannot




       12
         Although Maine’s Amended Complaint does not style any of his claims in this
manner, he notes generally in his Opposition that he intends to bring a claim for “hostile
work environment.” (Opp’n at 30). Because the Court has determined that HHS
demonstrated a legitimate reason for many of the other purported adverse actions against
Maine, the Court will not consider these actions for the purposes of his hostile work
environment claim, and will instead limit its analysis to Maine’s allegations against Cortes-
Shrank and Holliday.
                                             64
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 65 of 66



immunize that employee from those petty slights and minor annoyances that often take

place at work.” Burlington N., 548 U.S. at 68.

       Maine first complains that Cortes-Shrank “scream[ed]” and “hurl[ed] invectives at

him” during his 2018 performance evaluation. (Am. Compl. ¶ 187). Further, Maine asserts

that Cortes-Shrank “blurted out” “at the top of her lungs” that she was only giving Maine

“a rating of three.” (Id. ¶ 142). In most circumstances, however, making disparaging

remarks or even yelling does not typically rise to the level of an adverse employment

action. See Munday v. Waste Mgmt. of N. Am., Inc., 126 F.3d 239, 243 (4th Cir. 1997)

(holding that an employer’s “yelling at [the plaintiff] during [a] meeting” did not rise to

the level of an adverse employment action); Smith v. Vilsack, 832 F.Supp.2d 573, 583 &

n.9 (D.Md. 2011) (collecting cases holding that an oral or written reprimand is only an

adverse action if it works a real, rather than speculative, injury, and noting, “as a general

matter, disparaging remarks made by a supervisor do not state an adverse employment

action” (internal quotation marks and citation omitted)). Thus, Cortes-Shrank’s purported

“constant abuse and invective” against Maine does not rise to the level of an adverse

employment action.

       Maine also asserts that Cortes-Shrank and Holliday created a hostile work

environment by openly discussing his previous EEO complaint with him during an October

2018 meeting. (See Am. Compl. ¶¶ 143–45, 187). As to Holliday individually, Maine

alleges that Holliday “contributed to the retaliation” by Cortes-Shrank when he failed to

give Maine “proper work assignments.” (Id. ¶ 187). Further, Maine appears to assert that

Holliday’s placement as Maine’s supervisor in November 2016 was inherently retaliatory

                                             65
       Case 1:16-cv-03788-GLR Document 53 Filed 08/16/21 Page 66 of 66



because Holliday “had sired a child with Russell,” and Maine had previously filed EEO

complaints against both Russell and Holliday. (Id. ¶¶ 111, 192).

       Fundamentally, these events amount to nothing more than instances where Maine

disagreed with the management style or decisions of those that supervised him, which on

their own are not actionable under Title VII. See Thorn, 766 F.Supp.2d at 601

(“[C]omplaints premised on nothing more than rude treatment by coworkers, callous

behavior by one’s superiors, or a routine difference of opinion and personality conflict with

one’s supervisor, are not actionable under Title VII.” (quoting EEOC v. Sunbelt Rentals,

Inc., 521 F.3d 306, 315–16 (4th Cir. 2008))). Taking these events together, Cortes-Shrank’s

and Holliday’s actions against Maine were not sufficiently severe as to dissuade a

reasonable employee from engaging in protected activity. Accordingly, HHS is entitled to

judgment in its favor.

                                  III.   CONCLUSION

       For the foregoing reasons, the Court will grant in part and deny in part HHS’s

Motion to Dismiss Amended Complaint or, in the Alternative, for Summary Judgment

(ECF No. 43), which it construes as a motion for summary judgment. A separate Order

follows.

Entered this 16th day of August, 2021.


                                                      /s/              .
                                          George L. Russell, III
                                          United States District Judge




                                             66
